 Case 1:19-cv-01795-MN Document 1 Filed 09/24/19 Page 1 of 58 PageID #: 1




                   IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF DELAWARE

MARK LIPCHITZ, derivatively on behalf of
NVIDIA CORPORATION,

                   Plaintiff,                  Case No.:

      v.

JEN-HSUN HUANG, COLETTE M. KRESS,              DEMAND FOR JURY TRIAL
ROBERT K. BURGESS, TENCH COXE,
PERSIS S. DRELL, JAMES A. GAITHER,
DAWN HUDSON, HARVEY C. JONES,
MICHAEL G. MCCAFFERY, MARK L.
PERRY, A. BROOKE SEAWELL, and MARK
A. STEVENS,

                   Defendants,

      and

NVIDIA CORPORATION,

                   Nominal Defendant.


             VERIFIED STOCKHOLDER DERIVATIVE COMPLAINT




                                           1
   Case 1:19-cv-01795-MN Document 1 Filed 09/24/19 Page 2 of 58 PageID #: 2




        Plaintiff Mark Lipchitz (“Plaintiff”), by and through his attorneys, submit this Verified

Stockholder Derivative Complaint against the Individual Defendants (as defined herein) and allege

the following upon information and belief, except as to those allegations concerning Plaintiff,

which are alleged upon personal knowledge. Plaintiff’s information and belief is based upon,

among other things, their counsel’s investigation, which includes without limitation: (a) review

and analysis of regulatory filings made by NVIDIA Corporation (“NVIDIA” or the “Company”),

with the United States Securities and Exchange Commission (“SEC”); (b) review and analysis of

press releases and media reports issued by and disseminated by NVIDIA; (c) review of a purported

securities class action lawsuit filed in the United Stated District Court for the Northern District of

California against NVIDIA and defendants Jen-Hsun Huang (“Huang”) and Colette M. Kress

(“Kress”), captioned In re NVIDIA Corporation Securities Litigation, Case No. 18cv7669 (the

“Securities Class Action”); and (d) review of other publicly available information concerning

NVIDIA.

                                  NATURE OF THE ACTION

        1.     This is a stockholder derivative action asserting claims for breach of fiduciary duty,

insider selling and misappropriation of information, waste of corporate assets, and violations of

Sections 10(b), 14(a), and 20(a) of the Securities Exchange Act of 1934 (the “Exchange Act”)

brought on behalf of nominal defendant NVIDIA against certain officers and members of the

Company’s Board of Directors (the “Board”).

        2.     NVIDIA is a technology company specializing in the design of graphics processing

units (GPUs) for the gaming and professional markets, as well as system on a chip units (SoCs)

for the mobile computing and automotive market. Since 2014, NVIDIA has shifted to become a

platform company focused on four markets – gaming, professional visualization, data centers, and

auto.


                                                  1
   Case 1:19-cv-01795-MN Document 1 Filed 09/24/19 Page 3 of 58 PageID #: 3




        3.      NVIDIA’s GPU business targets specialized markets including gamers, designers,

artificial intelligence scientists and researchers, and cloud-based visual computing users. The

Company also provides specific GPUs to the cryptocurrency market for cryptocurrency mining

(“cryptomining”).

        4.      From August 10, 2017 until November 15, 2018 (the “Relevant Period”), the

Individual Defendants made and/or caused the Company to make false and misleading statements

indicating that volatility in the cryptocurrency market would not affect the Company’s financial

results due to computer gaming customer demand, which remained strong and the main driver of

NVIDIA’s revenues.

        5.      The Individual Defendants further made and/or caused the Company to make false

and misleading statements that the Company was able to successfully manage its inventory channel

and that its focus and growth were connected little, if at all, to customers purchasing its GPUs for

cryptocurrency related purposes, in effect downplaying any significance cryptomining had on the

Company’s record revenues.

        6.      In response to the positive nature of the false and misleading statements

disseminated during the Relevant Period, NVIDIA’s stock price soared to record highs.

Meanwhile, many of the Individual Defendants were selling large quantities of their own NVIDIA

shares at artificially inflated prices, collecting millions of dollars in illicit proceeds.

        7.      On November 15, 2018, at the direction of the Individual Defendants, NVIDIA

revealed in a press release stating that it expected its revenue to drop dramatically for its fourth

fiscal quarter ending January 27, 2019. This was markedly different from the growth that the

Individual Defendants led investors to expect from the Company during the Relevant Period.




                                                    2
   Case 1:19-cv-01795-MN Document 1 Filed 09/24/19 Page 4 of 58 PageID #: 4




NVIDIA attributed the poor financial results to an oversupply of midrange GPUs that had built up

before a rapid decline in the demand for GPUs for cryptocurrency mining.

       8.      On this news, the price per share of NVIDIA stock dropped 29% over the next two

trading sessions. The share price dropped almost 19%, or $37.96, from the previous trading day’s

closing price, closing at $164.43 on November 16, 2018. The price of the Company’s shares

continued to drop over the next trading session, losing over 11% of their value, or $19.73, by the

end of the next trading day, closing at $144.70 on November 19, 2018. The price of NVIDIA

stock has continued to plummet since the revelations about the Individual Defendants’ false and

misleading statements.

       9.      During the Relevant Period, the Individual Defendants breached their fiduciary

duties by personally making, and/or causing the Company to make, a series of materially false and

misleading statements regarding the Company’s business, operations, and prospects. Specifically,

the Individual Defendants willfully or recklessly made and/or caused the Company to make false

and misleading statements to the investing public that failed to disclose, inter alia, that: (1)

NVIDIA’s GPU sales growth was significantly affected by the demand for GPUs for use in

cryptocurrency related activities; (2) the Company had not mastered its inventory channel; (3) the

Company was unable to adapt to the volatility of the cryptocurrency market; (4) while the price of

cryptocurrencies fell, the Company continued to inject mid-range GPUs into the inventory

channel, disguising stagnating cryptomining-related growth; (5) the increased supply of midrange

GPUs to the inventory channel would foreseeably lead to 3 months of oversupply in the channel;

and (6) the Company failed to maintain internal controls.

       10.     Furthermore, during the Relevant Period, the Individual Defendants breached their

fiduciary duties and violated 10(b) of the Exchange Act by causing the Company to repurchase its




                                                3
   Case 1:19-cv-01795-MN Document 1 Filed 09/24/19 Page 5 of 58 PageID #: 5




own stock at prices that were artificially inflated due to the foregoing misrepresentations.

Approximately 4.8 million shares of the Company’s common stock were repurchased at inflated

prices ranging from an average price of approximately $180.56 per share to an average price of

approximately $266.07 per share between August 28, 2017 and October 28, 2018. As the

Company’s stock was actually only worth $144.70 per share, the price at which it was trading on

November 19, 2018, the Company overpaid for its repurchased shares by approximately $404.3

million in total.

        11.     Further, defendants Huang, Kress, Tench Coxe (“Coxe”), Persis S. Drell (“Drell”),

James C. Gaither (“Gaither”), Dawn Hudson (“Hudson”), Harvey C. Jones (“Jones”), Mark L.

Perry (“Perry”), A. Brooke Seawall (“Seawall”) and Mark A. Stevens (“Stevens”) (collectively,

the “Insider Selling Defendants”) breached their fiduciary duties of loyalty and good faith by

selling shares of Company stock while in possession of material adverse non-public information.

        12.     As a direct and proximate result of the Individual Defendants’ breaches of fiduciary

duties and other misconduct, NVIDIA has sustained damages as more fully described below.

                                 JURISDICTION AND VENUE

        13.     This Court has subject matter jurisdiction pursuant to 28 U.S.C. § 1331 because

Plaintiff’s claims raise a federal question under Section 14(a) of the Exchange Act, 15 U.S.C.

§ 78n, Rule 14a-9 of the Exchange Act, 17 C.F.R. § 240.14a-9, Sections 10(b) and 20(a) of the

Exchange Act (15 U.S.C. §§ 78j(b), 78t(a) and 78t-1), and SEC Rule 10b-5 (17 C.F.R. § 240.10b-

5) promulgated thereunder.

        14.     This Court has supplemental jurisdiction over Plaintiff’s state law claims pursuant

to 28 U.S.C. § 1367(a).

        15.     This derivative action is not a collusive action to confer jurisdiction on a court of

the United States that it would not otherwise have.


                                                  4
   Case 1:19-cv-01795-MN Document 1 Filed 09/24/19 Page 6 of 58 PageID #: 6




        16.    The Court has personal jurisdiction over each of the Defendants because each

Defendant is either a corporation incorporated in this District, or he or she is an individual who

has minimum contacts with this District to justify the exercise of jurisdiction over them.

        17.    Venue is proper in this District pursuant to 28 U.S.C. §§ 1391 and 1401 because a

substantial portion of the transactions and wrongs complained of herein occurred in this District,

and the Defendants have received substantial compensation in this District by engaging in

numerous activities that had an effect in this District.

        18.    Venue is proper in this District because NVIDIA and the Individual Defendants

have conducted business in this District, and Defendants’ actions have had an effect in this District.

                                             PARTIES

        19.    Plaintiff is a stockholder of NVIDIA, was a stockholder of NVIDIA at the time of

the wrongdoing alleged herein, and has been a stockholder of NVIDIA continuously since that

time.

        20.    Nominal Defendant NVIDIA is a Delaware corporation with its principal executive

offices located at 2788 San Tomas Expressway, Santa Clara, CA, 95051. NVIDIA’s shares trade

on the NASDAQ Global Select Market (“NASDAQ”) under the ticker symbol “NVDA.”

        21.    Defendant Huang co-founded NVIDIA and has served as the Company’s President

and CEO, and as a Company director, since 1993. According to the Company’s Schedule 14A

filed with the SEC on April 12, 2019 (the “2019 Proxy Statement”), Defendant Huang beneficially

owned 23,462,362 shares of the Company’s common stock, which represented 3.87% of the

Company’s outstanding shares of common stock on that date. For the fiscal years 2017, 2018, and

2019, Defendant Huang received $12,190,238, $12,993,532, and $13,642,838, respectively, in

compensation from the Company.




                                                  5
   Case 1:19-cv-01795-MN Document 1 Filed 09/24/19 Page 7 of 58 PageID #: 7




       22.      During the period of time when the Individual Defendants materially misstated

information to the investing public to keep NVIDIA’s stock price inflated, and before the scheme

was exposed, Defendant Huang made the following sale of Company stock, and made no

purchases of Company stock:


             Date             Number of Shares              Price                 Proceeds

    September 6, 2017              110,000           $      166.08          $         18,268,800

His insider sale was made with knowledge of material non-public information before the material

misstatements and omissions were exposed demonstrates his motive in facilitating and

participating in the scheme and allowed him to financially benefit from the scheme.

       23.      Defendant Kress has served as NVIDIA’s Executive Vice President and CFO since

September 2013. According to the 2019 Proxy Statement, Defendant Kress beneficially owned

165,234 shares of the Company’s common stock. For the fiscal years 2017, 2018, and 2019,

Defendant Kress received $4,623,665, $4,833,715, and $4,975,388, respectively, in compensation

from the Company.

       24.      During the period of time when the Individual Defendants materially misstated

information to the investing public to keep the stock price inflated, and before the scheme was

exposed, Defendant Kress made the following sales of Company stock, and made no purchases of

Company stock:


             Date              Number of Shares              Price                Proceeds

      October 9, 2017                22,808           $      185.31         $         4,226,550

    December 14, 2017                 171             $      185.57         $         31,732

       June 21, 2018                  889             $      257.64         $         229,041

    September 20, 2018               11,576           $      266.31         $         3,082,804




                                               6
   Case 1:19-cv-01795-MN Document 1 Filed 09/24/19 Page 8 of 58 PageID #: 8




Therefore, in total, before the fraud was exposed, Defendant Kress sold 35,444 Company shares

on inside information, for which she received approximately $7.6 million. Her insider sales made

with knowledge of material non-public information before the material misstatements and

omissions were exposed demonstrate her motive in facilitating and participating in the scheme and

allowed her to financially benefit from the scheme.

       25.     Defendant Robert K. Burgess (“Burgess”) has served as a Company director since

2011. He also serves as Chair of the Compensation Committee. Apart from Nvidia, Burgess has

worked at Macromedia, Inc. and Silicon Graphics, Inc. during which time he with a prominent

partner at Sutter Hill Ventures, a technology-focused investment firm where fellow Defendants

Coxe and Gaither have long served as managing directors.          According to the 2019 Proxy

Statement, Defendant Burgess beneficially owned 78,195 shares of the Company’s common stock.

For the 2019 fiscal year, Defendant Burgess received $312,977 in compensation from the

Company. This included $75,000 in fees earned or cash paid, and $237,977 in stock awards.

       26.     Defendant Coxe has served as a Company director since 1993. He also serves as a

member of the Compensation Committee. Apart from Nvidia, Coxe has been a managing director

of Sutter Hill Ventures, a venture capital investment firm, since 1989, where he focuses on

investments in the IT sector. Fellow Defendant Gaither is also a managing director at Sutter Hill

Ventures, and the two have a longstanding personal and professional relationship that renders them

not independent of each other. According to the 2018 Proxy Statement, Defendant Coxe

beneficially owned 1,265,485 shares of the Company’s common stock. For the 2019 fiscal year,

Defendant Coxe received $312,977 in compensation from the Company. This included $75,000

in fees earned or cash paid, and $237,977 in stock awards.




                                                7
   Case 1:19-cv-01795-MN Document 1 Filed 09/24/19 Page 9 of 58 PageID #: 9




       27.     During the period of time when the Individual Defendants materially misstated

information to the investing public to keep the stock price inflated, and before the scheme was

exposed, Defendant Coxe made the following sale of Company stock, and made no purchases of

Company stock:


             Date               Number of Shares             Price                Proceeds

    September 18, 2017               50,000           $      189.62         $         9,481,000

His insider sale made with knowledge of material non-public information before the material

misstatements and omissions were exposed demonstrates his motive in facilitating and

participating in the scheme and allowed him to financially benefit from the scheme.

       28.     Defendant Drell has served as a Company director since 2015. She also serves as a

member of the Compensation Committee. Apart from Nvidia, Drell has been the Provost of

Stanford University since 2017 and has bene on the school’s faculty since 2002, during which time

Stanford has received pecuniary benefits and established personal connections with Defendants

McCaffery and Seawell as well as members of Sutter Hill Ventures, a technology-focused

investment firm where fellow Defendants Coxe and Gaither have long served as managing

directors. According to the 2019 Proxy Statement, Defendant Drell beneficially owned 20,963

shares of the Company’s common stock. For the 2019 fiscal year, Defendant Drell received

$312,977 in compensation from the Company. This included $75,000 in fees earned or cash paid,

and $237,977 in stock awards.

       29.     During the period of time when the Individual Defendants materially misstated

information to the investing public to keep the stock price inflated, and before the scheme was

exposed, Defendant Drell made the following sales of Company stock, and made no purchases of

Company stock:




                                               8
 Case 1:19-cv-01795-MN Document 1 Filed 09/24/19 Page 10 of 58 PageID #: 10




             Date              Number of Shares             Price                Proceeds

    December 20, 2017                  606           $      197.07        $       119,424

      March 28, 2018                  5,141          $      220.73        $       1,134,772

Therefore, in total, before the fraud was exposed, she sold 5,747 Company shares on inside

information, for which she received approximately $1.3 million. Her insider sales made with

knowledge of material non-public information before the material misstatements and omissions

were exposed demonstrate her motive in facilitating and participating in the scheme and allowed

her to financially benefit from the scheme.

       30.     Defendant Gaither has served as a Company director since 1998. He also serves as

a member of the Nominating and Corporate Governance Committee. According to the 2019 Proxy

Statement, Defendant Gaither beneficially owned 112,019 shares of the Company’s common

stock. For the 2019 fiscal year, Defendant Gaither received $312,977 in compensation from the

Company. This included $75,000 in fees earned or cash paid, and $237,977 in stock awards.

       31.     During the period of time when the Individual Defendants materially misstated

information to the investing public to keep the stock price inflated, and before the scheme was

exposed, Defendant Gaither made the following sales of Company stock, and made no purchases

of Company stock:


             Date              Number of Shares             Price                Proceeds

     February 15, 2018               40,359          $      247.67        $       9,914,995

       May 31, 2018                  45,000          $      253.59        $       11,411,550

Therefore, in total, before the fraud was exposed, he sold 85,359 Company shares on inside

information, for which he received approximately $21.3 million. His insider sales made with

knowledge of material non-public information before the material misstatements and omissions



                                               9
 Case 1:19-cv-01795-MN Document 1 Filed 09/24/19 Page 11 of 58 PageID #: 11




were exposed demonstrate his motive in facilitating and participating in the scheme and allowed

him to financially benefit from the scheme.

       32.     Defendant Hudson has served as a Company director since 2013. She also serves

as a member of the Audit Committee. According to the 2019 Proxy Statement, Defendant Hudson

beneficially owned 93,229 shares of the Company’s common stock. For the 2019 fiscal year,

Defendant Hudson received $312,977 in compensation from the Company. This included $75,000

in fees earned or cash paid, and $237,977 in stock awards.

       33.     During the period of time when the Individual Defendants materially misstated

information to the investing public to keep the stock price inflated, and before the scheme was

exposed, Defendant Hudson made the following sales of Company stock, and made no purchases

of Company stock:


             Date              Number of Shares              Price               Proceeds

    November 13, 2017                15,000           $      213.44       $       3,201,600

    November 22, 2017                 3,052           $      214.39       $       654,318

Therefore, in total, before the fraud was exposed, she sold 18,052 Company shares on inside

information, for which she received approximately $3.9 million. Her insider sales made with

knowledge of material non-public information before the material misstatements and omissions

were exposed demonstrate her motive in facilitating and participating in the scheme and allowed

her to financially benefit from the scheme.

       34.     Defendant Jones has served as a Company director since 1993. He also serves as

Chair of the Nominating and Corporate Governance Committee and as a member of the

Compensation Committee. According to the 2019 Proxy Statement, Defendant Jones beneficially

owned 355,674 shares of the Company’s common stock. For the 2019 fiscal year, Defendant Jones




                                               10
 Case 1:19-cv-01795-MN Document 1 Filed 09/24/19 Page 12 of 58 PageID #: 12




received $312,977 in compensation from the Company. This included $75,000 in fees earned or

cash paid, and $237,977 in stock awards.

       35.     During the period of time when the Individual Defendants materially misstated

information to the investing public to keep the stock price inflated, and before the scheme was

exposed, Defendant Jones made the following sales of Company stock, and made no purchases of

Company stock:


             Date              Number of Shares             Price                Proceeds

    September 21, 2017              100,000          $       185.65        $      18,565,000

       June 26, 2018                100,000          $       242.11        $      24,211,000

Therefore, in total, before the fraud was exposed, he sold 200,000 Company shares on inside

information, for which he received approximately $42.8 million. His insider sales made with

knowledge of material non-public information before the material misstatements and omissions

were exposed demonstrate his motive in facilitating and participating in the scheme and allowed

him to financially benefit from the scheme.

       36.     Defendant Michael G. McCaffery (“McCaffery”) has served as a Company director

since 2015. Apart from Nvidia, McCaffery is the Chairman and a Managing Director of Makena

Capital Management, an investment management firm that has a longstanding relationship with

Stanford University. He also serves as Chair of the Audit Committee. According to the 2019 Proxy

Statement, Defendant McCaffery beneficially owned 31,571 shares of the Company’s common

stock. For the 2019 fiscal year, Defendant McCaffery received $312,977 in compensation from

the Company. This included $75,000 in fees earned or cash paid, and $237,977 in stock awards.

       37.     Defendant Perry has served as a Company director since 2005. He also serves as a

member of the Audit Committee and the Nominating and Corporate Governance Committee.

According to the 2019 Proxy Statement, Defendant Perry beneficially owned 71,243 shares of the


                                              11
 Case 1:19-cv-01795-MN Document 1 Filed 09/24/19 Page 13 of 58 PageID #: 13




Company’s common stock. For the 2019 fiscal year, Defendant Perry received $312,977 in

compensation from the Company. This included $75,000 in fees earned or cash paid, and $237,977

in stock awards.

       38.     During the period of time when the Individual Defendants materially misstated

information to the investing public to keep the stock price inflated, and before the scheme was

exposed, Defendant Perry made the following sales of Company stock, and made no purchases of

Company stock:


             Date              Number of Shares             Price                Proceeds

      August 14, 2017                16,281          $       162.24        $      2,641,429

     February 12, 2018               17,307          $       227.93        $      3,944,784

Therefore, in total, before the fraud was exposed, he sold 33,588 Company shares on inside

information, for which he received approximately $6.6 million. His insider sales made with

knowledge of material non-public information before the material misstatements and omissions

were exposed demonstrate his motive in facilitating and participating in the scheme and allowed

him to financially benefit from the scheme.

       39.     Defendant Seawell has served as a director for the Company since 1997. He also

serves as a member of the Compensation Committee. Apart from Nvidia, Seawell has extensive

connections with Stanford University, having received undergraduate and graduate degrees from

the institution and also serving on multiple of the school’s boards. According to the 2019 Proxy

Statement, Defendant Seawell beneficially owned 180,481 shares of the Company’s common

stock. For the 2019 fiscal year, Defendant Seawell received $312,977 in compensation from the

Company. This included $75,000 in fees earned or cash paid, and $237,977 in stock awards.

       40.     During the period of time when the Individual Defendants materially misstated

information to the investing public to keep the stock price inflated, and before the scheme was


                                              12
 Case 1:19-cv-01795-MN Document 1 Filed 09/24/19 Page 14 of 58 PageID #: 14




exposed, Defendant Seawell made the following sales of Company stock, and made no purchases

of Company stock:


             Date              Number of Shares              Price               Proceeds

     September 1, 2017               30,000           $      170.19       $       5,105,700

    November 20, 2017                1,029            $      214.10       $       220,308

        June 4, 2018                 20,000           $      264.64       $       5,292,800

        June 5, 2018                 1,029            $      264.85       $       272,530

Therefore, in total, before the fraud was exposed, he sold 52,058 Company shares on inside

information, for which he received approximately $10.9 million. His insider sales made with

knowledge of material nonpublic information before the material misstatements and omissions

were exposed demonstrate his motive in facilitating and participating in the scheme and allowed

him to financially benefit from the scheme.

       41.     Defendant Stevens has served as a Company director since 2008 as well as from

1993-2006. He also serves as a member of the Audit Committee and the Nominating and

Corporate Governance Committee. According to the 2019 Proxy Statement, Defendant Stevens

beneficially owned 1,945,117 shares of the Company’s common stock. For the 2019 fiscal year,

Defendant Stevens received $312,977 in compensation from the Company. This included $75,000

in fees earned or cash paid, and $237,977 in stock awards.

       42.     During the period of time when the Individual Defendants materially misstated

information to the investing public to keep the stock price inflated, and before the scheme was

exposed, Defendant Stevens made the following sales of Company stock, and made no purchases

of Company stock:


             Date              Number of Shares              Price               Proceeds




                                               13
  Case 1:19-cv-01795-MN Document 1 Filed 09/24/19 Page 15 of 58 PageID #: 15




    September 20, 2017                80,250            $       187.23         $       15,025,207

        June 13, 2018                 38,040            $       263.61         $       10,027,724

Therefore, in total, before the fraud was exposed, he sold 118,290 Company shares on inside

information, for which he received approximately $25.1 million. His insider sales made with

knowledge of material nonpublic information before the material misstatements and omissions

were exposed demonstrate his motive in facilitating and participating in the scheme and allowed

him to financially benefit from the scheme.

       43.     The defendants referenced above in ¶¶ 21-42 are sometimes referred to herein as

the “Individual Defendants.”

                        DUTIES OF THE INDIVIDUAL DEFENDANTS

       44.     By reason of their positions as officers and/or directors of the Company and because

of their ability to control the business and corporate affairs of the Company, the Individual

Defendants owed the Company and its stockholders the fiduciary obligations of good faith, loyalty,

and candor and were and are required to use their utmost ability to control and manage the

Company in a fair, just, honest, and equitable manner. The Individual Defendants were and are

required to act in furtherance of the best interests of the Company and its stockholders so as to

benefit all stockholders equally and not in furtherance of their personal interest or benefit. Each

director and officer of the Company owes to the Company and its stockholders the fiduciary duty

to exercise good faith and diligence in the administration of the affairs of the Company and in the

use and preservation of its property and assets, and the highest obligations of fair dealing.

       45.     The Individual Defendants, because of their positions of control and authority as

directors and/or officers of the Company, were able to and did, directly and/or indirectly, exercise

control over the wrongful acts complained of herein.




                                                 14
  Case 1:19-cv-01795-MN Document 1 Filed 09/24/19 Page 16 of 58 PageID #: 16




       46.     To discharge their duties, the officers and directors of the Company were required

to exercise reasonable and prudent supervision over the management, policies, practices and

controls of the Company. By virtue of such duties, the officers and directors of NVIDIA were

required to, among other things:

              a.      ensure the Company’s compliance with its legal obligations and
       requirements, including acting only within the scope of its legal authority and
       disseminating truthful and accurate statements to the SEC and investors;

             b.      conduct the affairs of the Company in a lawful, efficient, business-like
       manner in order to provide the highest quality performance of its business, to avoid wasting
       the Company’s assets, and to maximize the value of the Company’s stock;

               c.     properly and accurately guide investors and analysts as to the true financial
       condition of the Company at any given time, including making accurate statements about
       the Company’s financial results and prospects, and ensuring that the Company maintained
       an adequate system of financial controls such that the Company’s financial reporting would
       be true and accurate at all times;

               d.      remain informed as to how the Company conducted its operations, and,
       upon receipt of notice or information of imprudent or unsound conditions or practices,
       make reasonable inquiry in connection therewith, and take steps to correct such conditions
       or practices and make such disclosures as necessary to comply with federal and state
       securities laws; and

               e.   ensure that the Company was operated in a diligent, honest, and prudent
       manner in compliance with all applicable federal, state, and local laws, rules, and
       regulations.

       47.     Each Individual Defendant, as a director and/or officer, owed to the Company and

its stockholders the fiduciary duties of loyalty, good faith and candor in the management and

administration of the affairs of the Company, as well as in the use and preservation of its property

and assets. The conduct of the Individual Defendants complained of herein involves a knowing

and culpable violation of their obligations as directors and officers of the Company, the absence

of good faith on their part, and a reckless disregard for their duties to the Company and its

stockholders that Individual Defendants were aware or should have been aware posed a risk of

serious injury to the Company.


                                                15
 Case 1:19-cv-01795-MN Document 1 Filed 09/24/19 Page 17 of 58 PageID #: 17




       48.       NVIDIA also maintains a Code of Conduct (the “Code”). The Code is a guide to

how the Company and its employees should conduct themselves in their professional relationships.

       49.       The Code states that “[e]very NVIDIA employee and board member is expected to

read, understand, and comply with Our Code.” The Code goes on to state “[f]ailing to abide by

Our Code, NVIDIA’s policies, or applicable law and regulations can lead to disciplinary action,

up to and including termination of employment or service.”

       50.       The Code goes on to provide in pertinent part:

       We make ethical decisions

             •   When we face difficult decisions at NVIDIA, we take the time to consider
                 the implications of our actions regarding the law, Our Code, and other
                 NVIDIA policies.

             •   We ask ourselves what the impact would be if our conduct or action became
                 public or came to the attention of colleagues we respect.

             •   When it comes to ethical conduct, err on the side of caution. If we’re unsure
                 of what to do, we ask our manager, our human resources or legal
                 representative, or NVIDIA Compliance.

             •   Managers at NVIDIA must serve as role models and are expected to provide
                 proper guidance to employees.

                                           *       *      *

       We do not trade on or disclose non-public information

             •   We don’t trade NVIDIA stock while we are aware of material, non-public
                 information or outside of designated trading periods (unless under a 10b51
                 trading plan).

             •   We don’t discuss material, nonpublic information about NVIDIA with
                 anyone outside NVIDIA, or those within NVIDIA without a valid need to
                 know.

             •   We don’t make recommendations to anyone regarding the buying, selling,
                 or holding of NVIDIA stock.

                                           *       *      *




                                                  16
  Case 1:19-cv-01795-MN Document 1 Filed 09/24/19 Page 18 of 58 PageID #: 18




       We meet our disclosure obligations

             •   We are committed to full, fair, accurate, timely, and clear disclosure in
                 reports and documents that we file with or submit to government agencies,
                 as well as in other public communications or in material that we develop for
                 internal use.

       51.       The Company has also adopted a Financial Team Code, which “sets forth principles

adopted by NVIDIA to create the highest level of confidence in its accounting policies, financial

reporting, underlying systems of internal controls and its financial employees.”

       52.       The Financial Team Code applies to “[o]ur board of directors, members of our

executive staff, all members of our finance organization worldwide and all employees directly

involved in the preparation and review of externally-reported periodic financial reports, filings and

documents of NVIDIA (collectively, the “Financial Team”).” All of whom “are expected to abide

by this Financial Team Code.”

       53.       The Financial Team Code goes on to state:

       As a member of our Financial Team, you must:

                •        Act honestly, ethically and fairly, avoiding actual or apparent
             conflicts of interest. If there is even the potential for conflict or ambiguity
             between what is and is not permitted, the conduct in question must be avoided.

                •       Act in compliance with all applicable governmental laws, rules and
             regulations in each jurisdiction to which NVIDIA is subject.

                  •      Act in good faith with integrity, and without misrepresenting or
             failing to disclose material facts known to you with respect to your financial
             duties to NVIDIA.

                •        Communicate information in a clear manner that ensures full, fair,
             accurate, timely and understandable disclosure in all reports and documents that
             NVIDIA files with, or submits to, government agencies and in other public
             communications or develops for internal use.

                 •       Ensure that material information required to be disclosed by
             NVIDIA in the reports that it files or submits pursuant to applicable law is
             recorded, processed, summarized and reported, within the time periods
             specified in applicable law.


                                                 17
  Case 1:19-cv-01795-MN Document 1 Filed 09/24/19 Page 19 of 58 PageID #: 19




                •       Maintain records that accurately and fairly reflect the transactions
             and dispositions of NVIDIA assets and assure that transactions are recorded as
             necessary to permit preparation of financial statements in accordance with
             generally accepted accounting principles.

                 •      Ensure that NVIDIA’s approved business processes, financial
             policies and internal controls related to financial reporting are followed by
             NVIDIA personnel and NVIDIA-retained consultants, including a duty to
             report any perceived deficiencies in or suspected violations of the same.

                 •     Take appropriate measures to safeguard NVIDIA’s assets from
             misappropriation, embezzlement or impairment and to properly validate any
             disbursements of cash or transfers of such assets prior to any disbursement or
             transfer.

                 •      NOT directly or indirectly, make or cause to be made, a materially
             false or misleading statement regarding business processes, financial policies
             and internal controls related to financial reporting.

                •       NOT omit material facts or make misleading statements to an
             accountant in connection with an audit of NVIDIA’s financial statements or the
             preparation or filing of any document to be filed with the SEC or any other
             similar regulatory entity worldwide;

                 •      NOT directly or indirectly take any action to fraudulently influence,
             coerce, manipulate, or mislead any independent registered public accounting
             firm engaged in the performance of an audit or review of the financial
             statements of NVIDIA that are required to be filed with the SEC or any other
             similar regulatory entity worldwide if that person knew, or was unreasonable in
             not knowing, that such action could result in rendering such financial statements
             materially misleading.

       54.      In addition, NVIDIA’s Board abides by its Corporate Governance Policies of The

Board of Directors (the “Corporate Governance Policies”). Pursuant to the Corporate Governance

Policies:

       The Company’s management is responsible for: (i) development of strategic,
       financial and management policies of the Company for consideration by the Board;
       (ii) the operations of the Company in accordance with such policies; (iii) timely
       preparation of financial statements and other reports about the Company, and
       informing the Board about the Company’s operations; and (iv) identification and
       management of the Company’s risks and development of risk mitigation strategies.

       The Board is responsible for protecting and enhancing the assets of the Company
       and serving the best interests of the Company’s stockholders. These duties include:


                                                  18
  Case 1:19-cv-01795-MN Document 1 Filed 09/24/19 Page 20 of 58 PageID #: 20




       (i) monitoring the effectiveness of management and Company policies and
       decisions; and (ii) oversight of the Company’s risk management process, which
       shall include periodic review of management’s risk analysis.

       55.     In addition, the Company’s Audit Committee is specifically tasked with the Board’s

oversight responsibilities.   The conduct of the Audit Committee is governed by the Audit

Committee Charter (the “Charter”).

       56.     Pursuant to the Charter:

       PURPOSE

       The Audit Committee (the “Audit Committee”) is appointed by the Board of
       Directors (the “Board”) of NVIDIA Corporation, a Delaware corporation (the
       “Company”), to act on behalf of the Board in fulfilling the Board’s oversight
       responsibilities with respect to the Company’s corporate accounting and reporting
       practices and the quality and integrity of the Company’s consolidated financial
       statements (the “financial statements”), reports and systems of internal control over
       financial reporting, as well as the qualifications, independence and performance of
       the Company’s independent registered public accounting firm engaged for the
       purposes of preparing or issuing an audit report or performing audit services (the
       “Auditors”).

       The policy of the Audit Committee in discharging these obligations shall be to
       maintain and foster an open avenue of communication between the Audit
       Committee, the Vice President of Internal Audit or other members of the
       Company’s Internal Audit department (the “Internal Auditors”), the Auditors, and
       the Company’s financial management. The Audit Committee shall also provide
       oversight in connection with legal, regulatory and ethical compliance programs as
       established by management and help the Board oversee the Company’s legal and
       regulatory compliance.

                                          *      *       *

       RESPONSIBILITIES AND DUTIES

       The Audit Committee shall oversee the Company’s financial reporting process
       (including direct oversight of the Auditors) on behalf of the Board, shall have direct
       responsibility for the appointment, compensation, retention and oversight of the
       work of the Auditors and any other registered public accounting firm engaged for
       the purpose of performing other review or attest services for the Company. The
       Auditors and each such other registered public accounting firm shall report directly
       and be accountable to the Audit Committee. The Audit Committee’s functions and
       procedures should remain flexible to address changing circumstances most
       effectively. To implement the Audit Committee’s purpose and policy, the Audit


                                                19
Case 1:19-cv-01795-MN Document 1 Filed 09/24/19 Page 21 of 58 PageID #: 21




    Committee shall be charged with the following functions and processes, with the
    understanding, however, that the Audit Committee may supplement or (except as
    otherwise required by law or the applicable rules) deviate from these activities as
    appropriate under the circumstances:

    REVIEW PROCEDURES

    1.     Review and assess the adequacy of this Charter, annually in accordance
    with NASDAQ rules and regulations. Submit the Charter or any recommendations
    of proposed changes to the Board for approval.

    2.      Review and recommend to the Board, upon completion of the annual audit,
    the financial statements, any internal controls report, and as appropriate, “Risk
    Factors” to be included in the Company’s Annual Report on Form 10-K and any
    internal controls report. Review should include oversight of the Auditors’
    assessment of the quality, not just acceptability, of accounting principles, the
    reasonableness of significant judgments and estimates (including material changes
    in estimates), the nature of significant risks and exposures, any audit adjustments
    noted or proposed by the Auditors (whether “passed” or implemented in the
    financial statements), the adequacy of the disclosures in the financial statements
    and any other matters required to be communicated to the Audit Committee by the
    Auditors.

    3.     In consultation with the management, the Internal Auditors and the
    Auditors, review Company’s guidelines and policies with respect to risk
    assessment, risk management and internal financial and disclosure controls.

    4.     Discuss with management and the Auditors the results of the Auditors’
    review of the Company’s quarterly financial statements, prior to public disclosure
    of quarterly financial information, if practicable, or filing with the SEC of the
    Company’s Quarterly Report on Form 10-Q, and any other matters required to be
    communicated to the Audit Committee by the Auditors under applicable standards.

    5.     To review generally with management and the Auditors, as appropriate,
    earnings press releases, as well as the substance of financial information and
    earnings guidance provided to analysts and ratings agencies. The Chairperson of
    the Audit Committee may represent the entire Audit Committee for purposes of this
    discussion.

    6.     Review periodically, either individually or as a committee and discuss with
    management and the Auditors, as appropriate, the Company’s disclosures
    contained under the caption “Management’s Discussion and Analysis of Financial
    Condition and Results of Operations” in its periodic reports to be filed with the
    SEC.

                                     *      *       *




                                            20
 Case 1:19-cv-01795-MN Document 1 Filed 09/24/19 Page 22 of 58 PageID #: 22




       LEGAL COMPLIANCE AND RISK MANAGEMENT

       22.    Establish procedures for the receipt, retention and treatment of complaints
       received by the Company regarding accounting, internal accounting controls or
       auditing matters, including the confidential and anonymous submission by
       employees of concerns regarding questionable accounting or auditing matters as
       required by applicable law and as deemed appropriate.

       23.     Investigate any matter brought to the attention of the Audit Committee
       within the scope of its duties if, in the judgment of the Audit Committee, such
       investigation is necessary or appropriate. The Chairperson of the Audit Committee
       may represent the entire Audit Committee in making such determination.

       24.    In conjunction with the Nominating and Corporate Governance Committee,
       review at least on an annual basis with senior management any proposed revisions
       to, and compliance with, the Company’s Code of Conduct and Financial Team
       Code of Conduct.

       25.     To review (at least annually) and approve the Company’s decision to enter
       into swaps or other derivative transactions that are exempt from exchange-
       execution and clearance under “end-user exception” regulations established by the
       Commodity Futures Trading Commission, and to review and discuss with
       management the Company’s Foreign Exchange Policy, including the Company’s
       use of swaps.

       26.     Review and discuss with management and the Auditors the Company’s
       processes and policies on risk identification, management and assessment in all
       areas of the Company’s business, including financial and accounting. Areas of
       focus shall include the Company’s policies and other matters relating to the
       Company’s investments, cash management and foreign exchange management,
       major financial risk exposures, the adequacy and effectiveness of the Company’s
       information security policies and practices and the internal controls regarding
       information security, and the steps taken by management to monitor and mitigate
       or otherwise control these exposures and to identify future risks.

       57.    In violation of the Charter, and their general duties as members of the Audit

Committee, Defendants Hudson, McCaffrey, Perry and Stevens, who were members of the Audit

Committee conducted little, if any, oversight of the Company’s internal controls or the Company’s

compliance with legal and regulatory requirements resulting in materially false and misleading

statements regarding the Company’s business, operational and compliance policies, and

consciously disregarded their duties to monitor such controls over reporting.         The Audit




                                               21
  Case 1:19-cv-01795-MN Document 1 Filed 09/24/19 Page 23 of 58 PageID #: 23




Committee members’ complete failure to perform their duties in good faith resulted in false

misrepresentations to the SEC, the investing public, and the Company’s shareholders.

       58.      Each of the Individual Defendants further owed to NVIDIA and its shareholders

the duty of loyalty requiring that each favor NVIDIA’s interest and that of its shareholders over

their own while conducting the affairs the Company and refrain from using their position, influence

or knowledge of the affairs of the Company to gain personal advantage.

                               SUBSTANTIVE ALLEGATIONS

        THE INDIVIDUAL DEFENDANTS CAUSE THE COMPANY TO FILE THE FALSE AND
             MISLEADING STATEMENTS ISSUED DURING THE RELEVANT PERIOD

       59.      On August 10, 2017, NVIDIA issued a press release which was also attached to its

Form 8-K filed with the SEC, announcing its financial results for its second fiscal quarter ended

July 30, 2017. The Company reported that it had experienced “record revenue . . . of $2.23 billion,

up 56 percent from $1.43 billion a year earlier, and up 15 percent from $1.94 billion in the previous

quarter.”    Defendant Huang was quoted in the press release stating that business growth

acceleration was due to “[d]atacenter revenue increase[ing] more than two and a half times,” “a

growing number of car and robot-taxi companies…choosing our DRIVE PX self-driving

computing platform,” and NVIDIA technology being used to “power the fastest growing platforms

– GeForce and Nintendo Switch.”

       60.      The same day of the August 10, 2017 press release, the Company held a conference

call to discuss NVIDIA’s earnings and operations with investors and analysts. Defendant Huang

responded to questions regarding how the Company was managing the volatility of the

cryptocurrency market by asserting: “our strategy is to stay very, very close to the market. We

understand its dynamics really well.” Defendant Huang insisted that NVIDIA would not be




                                                 22
  Case 1:19-cv-01795-MN Document 1 Filed 09/24/19 Page 24 of 58 PageID #: 24




harmed by the volatile cryptocurrency market since “the larger of a GPU company you are, the

greater ability you could absorb the volatility.”

           61.    On November 9, 2017, NVIDIA issued a press release announcing its financial

results for its third quarter ended October 29, 2017 in a press release that was also attached to the

Company’s Form 8-K filed with the SEC. The Company reported that it had experienced “record

revenue . . . of $2.64 billion, up 32 percent from $2.00 billion a year earlier, and up 18 percent

from $2.23 billion in the previous quarter.” Defendant Huang was quoted in the press release as

stating:

           Our Volta GPU has been embraced by every major internet and cloud service
           provider and computer maker. Our new TensorRT inference acceleration platform
           opens us to growth in hyperscale datacenters. GeForce and Nintendo Switch are
           tapped into the strongest growth dynamics of gaming. And our new DRIVE PX
           Pegasus for robotaxis has been adopted by companies around the world. We are
           well positioned for continued growth.

           62.    NVIDIA held a press conference that same day with investors and analysts. During

this press conference, Defendant Kress stated:

           GPU sales also benefited from continued cryptocurrency mining. We met some of
           this demand with a dedicated board in our OEM business and a portion with
           GeForce GTX boards, though it’s difficult to quantify. We remain nimble in our
           approach to the cryptocurrency market. It is volatile, does not and will not distract
           us from focusing on our core gaming markets.

           63.    During the conference call, Analyst Atif Malik of Citigroup Inc. asked: “why

should we think that crypto won’t impact the gaming demand in the future? If you can, just talk

about the steps NVIDIA has taken with respect to having a different load and all that.” Defendant

Huang responded by stating:

           The longer-term way to think about that is this. Crypto is small for us, but not zero.
           And I believe that crypto will be around for some time, kind of like today. There
           will be new currencies emerging. Existing currencies would grow and value. The
           interest in mining these new emerging currency crypto algorithms that emerge are
           going to continue to happen. And so I think for some time, we’re going to see that
           crypto will be a small but not zero part of our business.


                                                    23
  Case 1:19-cv-01795-MN Document 1 Filed 09/24/19 Page 25 of 58 PageID #: 25




         When you think about crypto in the context of our company overall, the thing to
         remember is that we’re the largest GPU computing company in the world. And our
         overall GPU business is really sizable. We have multiple segments…And you
         know of course that we have gaming. And so these different segments are all quite
         large and growing. And so my sense is that although crypto will be here to stay, it
         will remain small but not zero.

         64.    On November 29, 2017, NVIDIA presented at the Credit Suisse Technology,

Media, and Telecom Conference. At the conference, Credit Suisse Managing Director John

William Pitzer (“Pitzer”) commented that “it was the first time that [NVIDIA] had mentioned

cryptocurrency as being partly driven by . . . the gaming side of the business.” While Defendant

Kress did acknowledge that cryptomining made up a portion of the sales it had previously

attributed to gaming GPUs, she continued to downplay the impact of cryptocurrency demand on

NVIDIA’s gaming business, stating that “there probably is some residual amount or some small

amount in terms of that . . . [w]e do believe the majority does reside in terms of our overall crypto

card.”

         65.    In early 2018, cryptocurrency prices began to decline but NVIDIA’s GPU sales

continued to increase. The Company attributed this to the “pent up demand” for affordable GPUs

by gaming consumers after the GPU price rises from the increased cryptomining demand. During

this time, NVIDIA continued to assure investors that cryptomining was a small portion of its

business and therefore the declining cryptocurrency market would not negatively impact the

Company.

         66.    On February 8, 2018, NVIDIA announced its financial results for its fourth quarter

and full year ended January 28, 2018 in a press release that was also attached to the Company’s

Form 8-K filed with the SEC. The press release stated, “[r]ecord quarterly revenue of $2.17 billion,

up 55 percent from a year ago. Record full-year revenue of $6.91 billion, up 38 percent from a

year ago, [and the] GPU computing platform continues to power gains across full product line.”



                                                 24
  Case 1:19-cv-01795-MN Document 1 Filed 09/24/19 Page 26 of 58 PageID #: 26




       67.     The same day as the February 8, 2018 press release, NVIDIA held a conference

call with investors and analysts. During the call, Defendant Kress stated that the Company met

some of the cryptocurrency demand with “a dedicated board in our OEM business and some was

met with our gaming GPUs. This contributed to lower than historical channel inventory levels of

our gaming GPUs throughout the quarter.” Defendant Kress did acknowledge that the contribution

of cryptocurrency to the Company’s business was a higher percentage of Company revenue than

in the prior quarter, but she also stressed that the Company’s main focus remains on its core gaming

market. During this conference call, Defendant Huang stated, “there is a fairly sizable pent up

demand going into this quarter” for NVIDIA’s GPUs. Defendant Huang also claimed that the

GPU supply channel was “relatively lean” and that the Company was “working really hard to get

GPUs down to the marketplace for the gamers.”

       68.     On February 26, 2018, NVIDIA presented at the Morgan Stanley Technology,

Media & Telecom Conference. During the conference, an analyst asked NVIDIA why its GPU

sales were constrained and how it was prioritizing sales to respond to that constraint. Defendant

Kress responded to these questions by stating that the “channels had been influenced by not only

the strength of the overall gaming that we had seen for the overall holiday season, but also the

large uptick that we’ve seen in the overall valuation of cryptocurrency.” Kress added that the

Company’s focus was on ensuring that “gamers worldwide receive the cards that we want to do.”

       69.     On February 28, 2018, the Company filed its annual report for the fiscal year ended

January 28, 2018 on a Form 10-K (the “2018 10-K) with the SEC, which was signed by Defendants

Huang, Kress, Burgess, Coxe, Drell, Gaither, Hudson, Jones, McCaffery, Perry, Seawell and

Stevens.

       70.     Regarding revenue growth and the GPU business, the 2018 10-K stated:




                                                25
 Case 1:19-cv-01795-MN Document 1 Filed 09/24/19 Page 27 of 58 PageID #: 27




       GPU Business. GPU business revenue increased by 40% in fiscal year 2018
       compared to fiscal year 2017 led by growth in gaming, datacenter and professional
       visualization. Revenue from sales of GeForce GPU products for gaming increased
       over 20%, reflecting continued strong demand for our Pascal-based GPU products.
       Datacenter revenue, including Tesla, GRID and DGX, increased 133%, reflecting
       strong demand from hyperscale and cloud customers for deep learning training and
       accelerated GPU computing as well as demand for HPC, DGX AI supercomputing
       and GRID virtualization platforms. Revenue from Quadro GPUs for professional
       visualization increased by 12% due primarily to higher sales in both high end
       desktop and mobile workstation products. Revenue from GeForce GPU products
       for mainstream PC OEMs increased by over 90% due primarily to strong demand
       for GPU products targeted for cryptocurrency mining.

       71.    Certifications signed by Defendants Huang and Kress, attesting to the accuracy of

the 2018 10-K, were attached to the 2018 10-K pursuant to Rule 13a-14(a) and 15d-14(a) under

the Exchange Act and the Sarbanes-Oxley Act of 2002 (“SOX”).

       72.    On April 6, 2018, the Company filed its 2018 Proxy Statement (the “2018 Proxy

Statement”) with the SEC.

       73.    The 2018 Proxy Statement was issued by the Board, including Defendants Huang,

Burgess, Coxe, Drell, Gaither, Hudson, Jones, McCaffery, Perry, Seawell, and Stevens, and sought

shareholder votes on, among other things, (1) election of eleven directors nominated by the Board

of Directors, (2) approval of our executive compensation, and (3) approval of an amendment and

restatement of the Company’s Amended and Restated 2007 Equity Incentive Plan.

       74.    Defendants Huang, Burgess, Coxe, Drell, Gaither, Hudson, Jones, McCaffery,

Perry, Seawell, and Stevens drafted, approved, reviewed, and/or signed the 2018 Proxy Statement

before it was filed with the SEC and disseminated to NVIDIA’s stockholders. Defendants Huang,

Burgess, Coxe, Drell, Gaither, Hudson, Jones, McCaffery, Perry, Seawell, and Stevens negligently

issued materially misleading statements in the 2018 Proxy Statement.         These 2018 Proxy

Statement allegations are based solely on negligence, they are not based on any allegations of

recklessness or knowing conduct by or on behalf of the Individual Defendants, and they do not



                                               26
  Case 1:19-cv-01795-MN Document 1 Filed 09/24/19 Page 28 of 58 PageID #: 28




allege and do not sound in fraud. Plaintiff specifically disclaims any allegations of, reliance upon

any allegation of, or reference to any allegation of fraud, scienter, or recklessness with regard to

the 2018 Proxy Statement.

       75.     Among other things, the 2018 Proxy Statement provided information about the

director nominees up for election, Defendants Huang, Burgess, Coxe, Drell, Gaither, Hudson,

Jones, McCaffery, Perry, Seawell, and Stevens. In addition, the 2018 Proxy Statement described

director responsibilities, the duties of each committee, Board risk assessment and management,

and explicitly referenced the Code of Conduct, which included special ethical obligations

regarding financial reporting such that all SEC filings are to be accurate.

       76.     In addition, the 2018 Proxy Statement stated:

       Role of the Board in Risk Oversight

       The Board is responsible for overseeing risk management at NVIDIA. The Board
       exercises direct oversight of strategic risks to NVIDIA and other risk areas not
       delegated to one of its committees. Our AC [Audit Committee] has the
       responsibility to consider and discuss our major financial risk exposures and the
       steps our management has taken to monitor and control these exposures. The AC
       also monitors compliance with certain legal and regulatory requirements and
       oversees the performance of our internal audit function. Our NCGC [Nominating
       and Corporate Governance Committee] monitors the effectiveness of our
       anonymous tip process and corporate governance guidelines, including whether
       they are successful in preventing illegal or improper liability-creating conduct, and
       oversees corporate social responsibility risks. Our CC [Compensation Committee]
       assesses and monitors whether any of our compensation policies and programs has
       the potential to encourage excessive risk-taking.

       Management periodically provides information, including guidance on risk
       management and mitigation, to the Board or relevant committee. Each committee
       also reports to the Board on those matters.

       Corporate Governance Policies of the Board of Directors

       The Board has documented our governance practices by adopting Corporate
       Governance Policies to ensure that the Board will have the necessary authority
       and processes in place to review and evaluate our business operations as
       needed and to make decisions that are independent of our management. The
       Corporate Governance Policies set forth the practices the Board follows with


                                                 27
 Case 1:19-cv-01795-MN Document 1 Filed 09/24/19 Page 29 of 58 PageID #: 29




       respect to board composition and selection, regular evaluations of the Board and its
       committees, board meetings and involvement of senior management, chief
       executive officer performance evaluation, and board committees and
       compensation. Our Corporate Governance Policies may be viewed under
       Corporate Governance in the Investor Relations section of our website at
       www.nvidia.com. (Emphasis added).

       77.     The 2018 Proxy Statement was false and misleading because it solicited NVIDIA

shareholder votes for director reelection even though the Individual Defendants were aware, but

had failed to disclose that: (1) the Individual Defendants were operating in violation of the

Company’s Code of Conduct and Financial Team Code; (2) NVIDIA’s GPU sales growth was

significantly affected by the demand for GPUs for use in cryptocurrency related activities; (3) the

Company had not mastered its inventory channel; (4) the Company was unable to adapt to the

volatility of the cryptocurrency market; (5) while the price of cryptocurrencies fell, the Company

continued to inject mid-range GPUs into the inventory channel, disguising stagnating

cryptomining-related growth; (6) the increased supply of midrange GPUs to the inventory channel

would foreseeably lead to 3 months of oversupply in the channel; (7) the Company failed to

maintain internal controls; and (8) that, as a result of the foregoing, the Individual Defendants’

statements about NVIDIA’s business, operations, and prospects were materially false and/or

misleading and/or lacked a reasonable basis.

       78.     In addition to the election of directors, the 2018 Proxy Statement sought

shareholder approval of NVIDIA’s named executive officer (“NEO”) compensation and approval

of an amendment and restatement of the Company’s Amended and Restated 2007 Equity Incentive

Plan. Both of these proposals dealt with the compensation of the Individual Defendants.

       79.     As to the NEO compensation, Defendants Huang, Burgess, Coxe, Drell, Gaither,

Hudson, Jones, McCaffery, Perry, Seawell, and Stevens stated:

       We are asking our stockholders to cast a non-binding vote, also known as “say-on-
       pay,” to approve our NEOs’ compensation. The Board believes that our


                                                28
 Case 1:19-cv-01795-MN Document 1 Filed 09/24/19 Page 30 of 58 PageID #: 30




       compensation policies and practices are effective in achieving our goals of
       attracting, motivating and retaining a high-caliber executive team; rewarding
       financial and operating performance; and aligning our executives’ interests with
       those of our stockholders to create long-term value. The Board and our
       stockholders have approved annual “say-on-pay” votes.

       80.    The 2018 Proxy Statement went on to say:

       Our executive compensation program is designed to pay for performance. We
       utilize compensation elements that strongly align our NEOs’ interests with those of
       our stockholders to create long-term value. Our NEO pay is heavily weighted
       toward performance-based, “at-risk” variable cash and long-term equity awards
       that are only earned if we achieve pre-established corporate financial metrics.

                                        *       *      *

       We design our executive compensation program to pay for performance and to
       attract, motivate and retain a high-caliber executive team. Our program aligns our
       NEOs’ interests with those of our stockholders, creating long-term value. NEO pay
       is heavily weighted toward performance-based variable cash and long-term equity
       awards that are only earned if we achieve pre-established corporate financial
       metrics such as revenue, Non-GAAP Operating Income, and TSR. In Fiscal 2018,
       performance-based compensation represented 92% and 57% of the total target pay
       of Mr. Huang and our Other NEOs, respectively.

       81.    As to the Amended and Restated 2007 Equity Incentive Plan, Defendants Huang,

Burgess, Coxe, Drell, Gaither, Hudson, Jones, McCaffery, Perry, Seawell, and Stevens stated:

       We are asking our stockholders to approve an amendment and restatement of our
       2007 Plan primarily to increase the share reserve by 23,000,000 shares and to
       impose a minimum vesting requirement of 12 months from the date of grant on all
       awards under the Proposed 2007 Plan. The Board recommends a vote FOR this
       proposal because equity awards are an important component of our compensation
       program and the continued ability to issue these awards is essential to attracting,
       retaining and motivating our employees.

       82.    The Amended and Restated 2007 Equity Incentive Plan itself states:

       Purpose of the Proposed 2007 Plan and Effect of Stockholder Approval

       Competition for talent in our industry and in Silicon Valley is more intense than
       ever, and equity is a key component of our recruitment and retention efforts. If the
       Proposed 2007 Plan is approved by our stockholders, we will utilize the Proposed
       2007 Plan to award equity and performance incentives, at levels determined
       appropriate by our CC, to secure and retain our employees, consultants, and
       directors, and to align their interests with those of our stockholders.



                                               29
Case 1:19-cv-01795-MN Document 1 Filed 09/24/19 Page 31 of 58 PageID #: 31




    83.    The Plan goes on to state:

    Purpose. The Proposed 2007 Plan is designed to provide incentives for our
    employees, directors, and consultants to exert maximum efforts for our success,
    and to give them an opportunity to benefit from increases in the value of our
    common stock.

                                     *      *       *

    Performance Awards. We may grant performance stock and cash awards, including
    Section 162(m) “performance-based compensation”. However, to qualify as
    Section 162(m) performance-based compensation, among other requirements, such
    awards must be eligible to qualify for the Section 162(m) Transition Relief (as
    described in Section 162(m) Transition Relief for Performance-Based
    Compensation above).

    A performance stock award and a performance cash award is payable (for
    performance stock awards, including that may be granted, vest, or be exercised)
    contingent upon the achievement of specified performance goals during a specified
    performance period, and may also require completion of a specified period of
    continuous service. Subject to the limitations described in Minimum Vesting
    Requirements above, the length of any performance period, the performance goals
    to be achieved, and the measure of whether and to what degree such performance
    goals have been attained will be determined by the CC, except that the Plan
    Administrator also may make any such determinations to the extent that the award
    is not intended to qualify as Section 162(m) performance-based compensation. The
    Plan Administrator may specify the form of payment of performance cash awards,
    or may provide for a participant to have the option for his or her performance cash
    award, or such portion thereof as the Plan Administrator may specify, to be paid in
    whole or in part in cash or other property. In addition, to the extent permitted by
    applicable law and the applicable award agreement, the Plan Administrator may
    determine that cash may be used in payment of performance stock awards, or that
    common stock authorized under the Proposed 2007 Plan may be used in payment
    of performance cash awards. If a participant’s continuous service terminates due
    to his or her death, the participant’s outstanding performance stock awards will be
    deemed to have been earned at the target level of performance, and become fully
    vested and issued.

    For any performance award intended to qualify as Section 162(m) performance-
    based compensation, (i) the CC will set a performance period over which the
    attainment of one or more performance goals will be measured, (ii) no later than
    the earlier of the 90th day of a performance period and the date on which 25% of
    the performance period has elapsed, and at a time when the achievement of the
    performance goals remains substantially uncertain, the CC will establish the
    performance goals based upon one or more performance criteria enumerated in the
    Proposed 2007 Plan and described below, (iii) as soon as administratively
    practicable following the end of the performance period, the CC will certify in


                                            30
  Case 1:19-cv-01795-MN Document 1 Filed 09/24/19 Page 32 of 58 PageID #: 32




       writing whether the performance goals have been satisfied, and (iv) the CC may
       reduce or eliminate the compensation or economic benefit due upon the attainment
       of the applicable performance goals as the CC may determine. However, to qualify
       as Section 162(m) performance-based compensation, among other requirements,
       any such award must be eligible to qualify for the Section 162(m) Transition Relief
       (as described in Section 162(m) Transition Relief for Performance-Based
       Compensation above).

       84.     As detailed herein, Defendants Huang, Burgess, Coxe, Drell, Gaither, Hudson,

Jones, McCaffery, Perry, Seawell, and Stevens were aware, but had failed to disclose to NVIDIA’s

shareholders that: (1) the Individual Defendants were operating in violation of the Company’s

Code of Conduct and Financial Team Code; (2) NVIDIA’s GPU sales growth was significantly

affected by the demand for GPUs for use in cryptocurrency related activities; (3) the Company had

not mastered its inventory channel; (4) the Company was unable to adapt to the volatility of the

cryptocurrency market; (5) while the price of cryptocurrencies fell, the Company continued to

inject mid-range GPUs into the inventory channel, disguising stagnating cryptomining-related

growth; (6) the increased supply of midrange GPUs to the inventory channel would foreseeably

lead to 3 months of oversupply in the channel; (7) the Company failed to maintain internal controls;

and (8) that, as a result of the foregoing, the Individual Defendants’ statements about NVIDIA’s

business, operations, and prospects were materially false and/or misleading and/or lacked a

reasonable basis.

       85.     On May 10, 2018, NVIDIA issued a press release announcing its financial results

for the first quarter ended April 29, 2018. The press release stated, “record revenue . . . of $3.21

billion, up 66 percent from $1.94 billion a year earlier, and up 10 percent from $2.91 billion in the

previous quarter.” In the press release, Defendant Huang attributed the revenue growth to the

Company’s datacenter business and the fact that its gaming business remained strong.

       86.     During a conference call held on that same day, Defendant Huang maintained that

the Company’s GPU gaming sales were not driven by cryptomining. Specifically, Defendant


                                                 31
  Case 1:19-cv-01795-MN Document 1 Filed 09/24/19 Page 33 of 58 PageID #: 33




Huang stated “we try to as transparently review our numbers as best we can. Our strategy is to

create a SKU that allows the crypto miners to fulfill their needs . . . [a]nd to . . . as much as

possible, fulfill their demand that way.”

       87.     On May 16, 2018, NVIDIA held its annual shareholder meeting, during which

Defendant Huang continued to minimize the impact of cryptocurrency mining on NVIDIA’s

growth, stating, “Ethereum and crypto mining is a recent GPU application. It is a bonus in our

business, but volatile. It’s not really a factor in our core business. We have great growth drivers

without crypto.” Defendant Huang explained to investors that “our core businesses in gaming and

high-performance computing and artificial intelligence and in self-driving cars are doing so well

that with or without crypto mining, we have . . . a wonderful growth business behind us.”

       88.     The statements made in ¶¶ 59-87 were materially false and misleading, and they

failed to disclose material facts necessary to make the statements not false and misleading.

Specifically, the Individual Defendants willfully or recklessly made and/or caused the Company

to make false and misleading statements to the investing public that failed to disclose, inter alia,

that: (1) the Company had not mastered its inventory channel; (2) the Company was unable to

adapt to the volatility of the cryptocurrency market; (3) while the price of cryptocurrencies fell,

the Company continued to inject mid-range GPUs into the inventory channel, disguising stagnating

cryptomining-related growth; (4) the increased supply of midrange GPUs to the inventory channel

would foreseeably lead to 3 months of oversupply in the channel; and (5) the Company failed to

maintain internal controls. As a result, the Company’s public statements were materially false and

misleading at all relevant times.

                                THE TRUTH BEGINS TO EMERGE

       89.     On August 16, 2018, NVIDIA filed a current report on Form 8-K lowering its

revenue guidance by 2.2% for the third quarter. The Company also revealed low expectations for


                                                32
  Case 1:19-cv-01795-MN Document 1 Filed 09/24/19 Page 34 of 58 PageID #: 34




any significant growth coming from cryptocurrency mining through the end of the year.

Additionally, the Company disclosed that its inventory of GPUs was up 30% from the previous

quarter. Following these disclosures, NVIDIA’s share price declined by $12.62 per share, or 4.9%.

According to Defendant Kress, “[o]ur revenue outlook had anticipated cryptocurrency-specific

products declining to approximately $100 million, while actual crypto-specific product revenue

was $18 million. Whereas we had previously anticipated cryptocurrency to be meaningful for the

year, we are now projecting no contributions going forward.”

       90.     During a conference call held that same day, Defendant Huang assured investors

that the overstocked inventory would “work itself out” and asserted that NVIDIA was “not

concerned about the channel inventory” because employees at NVIDIA “are masters at managing

our channel, and we understand the channel very well.”

       91.     The statements made in ¶¶ 89-90 were materially false and misleading, and they

failed to disclose material facts necessary to make the statements not false and misleading.

Specifically, the Individual Defendants willfully or recklessly made and/or caused the Company

to make false and misleading statements to the investing public that failed to disclose, inter alia,

that: (1) the Company had not mastered its inventory channel; (2) the Company was unable to

adapt to the volatility of the cryptocurrency market; (3) while the price of cryptocurrencies fell,

the Company continued to inject mid-range GPUs into the inventory channel, disguising stagnating

cryptomining-related growth; (4) the increased supply of midrange GPUs to the inventory channel

would foreseeably lead to 3 months of oversupply in the channel; and (5) the Company failed to

maintain internal controls. As a result, the Company’s public statements were materially false and

misleading at all relevant times.




                                                33
    Case 1:19-cv-01795-MN Document 1 Filed 09/24/19 Page 35 of 58 PageID #: 35




                                     THE TRUTH IS REVEALED

        92.     On November 15, 2018, NVIDIA revealed in a press release also attached to a Form

8-K filed with the SEC, that for the fourth fiscal quarter ended January 27, 2019 the Company’s

revenue would decline over 7%. Defendant Huang admitted that this decline was a direct result

of the excess channel inventory of GPUs.

        93.     As a result, NVIDIA stated that it would stop all shipments of mid-range GPUs

from entering the inventory channel for at least a full quarter. The new disclosures were

contradictory to the Company’s prior assurances that the volatility of the cryptocurrency market

would not affect the Company. Despite the Company statements that NVIDIA would need three

months to correct the overstocked inventory, analysts questioned the Company’s ability to do so

in that period of time, remarking that this type of correction could take three quarters, not three

months, to resolve.

        94.     As noted in an article by The Motley Fool:

        NVIDIA said it generated revenue of $3.181 billion, which came in below analysts’
        expectations that the graphics chip maker would report $3.24 billion on the top
        line. Management blamed the revenue miss on lower demand from cryptocurrency
        miners, who have been gobbling up high-end GPUs over the last year.

        Management anticipated the lower demand from crypto miners given the softening
        of prices for cryptocurrencies in recent months. However, the elevated prices for
        some of these gaming cards have not come down to normal levels, making some
        cards too pricey for gamers to afford. As a result, there was an oversupply of
        gaming cards on the market during the quarter. 1

        95.     Based on The Motley Fool article, the Individual Defendants knew all along that

the Company’s high revenue numbers were in fact attributable to cryptocurrency miners and that

their demand was “softening”.



1
 John Ballard, Why NVIDIA Stock Dropped 22% in November, THE MOTLEY FOOL, (Dec. 10, 2018, 1:02 PM),
https://www.fool.com/investing/2018/12/10/why-nvidia-stock-dropped-22-in-november.aspx.


                                                  34
    Case 1:19-cv-01795-MN Document 1 Filed 09/24/19 Page 36 of 58 PageID #: 36




        96.     This same story was told repeatedly through other news outlets:

        The company projected nearly $1 billion less revenue for the upcoming quarter than
        analysts expected, mainly as a result of it expecting cryptocurrency revenue drying
        up and too much unsold inventory of older products. Nvidia’s stock dropped more
        than 15% in after-hours trading to roughly $170. 2

                                              *       *       *

        Nvidia Corp., the biggest maker of chips for computer graphics cards, gave a
        disappointing sales forecast for the current quarter, showing the lingering loss of
        demand from the collapse of cryptocurrency mining. The stock dropped more than
        16 percent.

        Revenue in the fiscal fourth quarter will be $2.7 billion, plus or minus 2 percent,
        the Santa Clara, California-based company said in a statement. That compares to
        the average of analysts’ estimates of $3.4 billion, according to data compiled by
        Bloomberg.

        The company’s founder and Chief Executive Officer Jensen Huang is trying to
        make Nvidia more than just the leading provider of technology that makes games
        more realistic. Yet the gaming market still provides the company with the bulk of
        its sales.

        The mining of cryptocurrency tokens, computer code that carries value in online
        transactions, had helped stoke demand for graphics chips. Shortages related to a
        spike in demand from miners led to an oversupply of parts when the crypto market
        crashed. That inventory needs to be sold before orders for new parts will pick up
        again, according to analysts. 3

                           REPURCHASES DURING THE RELEVANT PERIOD

        97.     During the Relevant Period, the Individual Defendants caused NVIDIA to

repurchase Company stock at artificially inflated prices that caused substantial damage to the

Company. Between August 28, 2017 and October 28, 2018, the Company repurchased 4.8 million

shares of its own common stock for a total price of more than $1.1 billion. Since the actual worth




2
  David Gershgorn, The Crypto Party is Over for NVIDIA, QUARTZ, (Nov. 15, 2018),
https://qz.com/1465955/nvidia-cant-count-on-cryptocurrency-revenue-anymore/.
3
  Ian King, NVIDIA Gives Lackluster Forecast on Inventory, Shares Plunge, BLOOMBERG, (Nov. 15, 2018, 4:25
PM), https://www.bloomberg.com/news/articles/2018-11-15/nvidia-gives-weak-forecast-citing-inventory-stock-
slumps.


                                                     35
 Case 1:19-cv-01795-MN Document 1 Filed 09/24/19 Page 37 of 58 PageID #: 37




of the Company stock at closing on November 19, 2018 was $144.70 per share, the Company

overpaid by approximately $404.3 million in total for these repurchases.

       98.    According to the Form 10-Q that the Company filed with the SEC on November

21, 2017, between August 28, 2017 and September 24, 2017, the Individual Defendants caused

the Company to repurchase 1 million shares of its own common stock at an average price of

approximately $180.56, for a total cost of $180.6 million to the Company.

       99.    As a result of the artificial inflation of the Company’s stock price caused by the

misrepresentations and/or omissions caused to be made by the Individual Defendants, the

Company paid on average $35.86 more than the actual worth of each share between August 28,

2017 and September 24, 2017. Given this, the Company overpaid $35.8 million in total for

repurchases of its own stock between August 28, 2017 and September 24, 2017.

       100.   According to the Company’s Form 10-Q filed with the SEC on May 22, 2018,

between January 29, 2018 and February 25, 2018, the Individual Defendants caused the Company

to repurchase two million shares of its own common stock at an average price of approximately

$238.63 per share, for a total cost of approximately $477.3 million to the Company.

       101.   As a result of the artificial inflation of the Company’s stock price caused by the

misrepresentations and/or omissions caused to be made by the Individual Defendants, the

Company paid on average $93.93 more than the actual worth of each share between January 29,

2018 and February 25, 2018. Given this, the Company overpaid more than $187.8 million in total

for repurchases of its own stock between January 29, 2018 and February 25, 2018.

       102.   According to the Company’s Form 10-Q filed with the SEC on May 22, 2018,

between February 26, 2018 and March 25, 2018, the Individual Defendants caused the Company




                                               36
 Case 1:19-cv-01795-MN Document 1 Filed 09/24/19 Page 38 of 58 PageID #: 38




to repurchase one million shares of its own common stock at an average price of approximately

$236.25 per share, for a total cost of approximately $236.3 million to the Company.

       103.    As a result of the artificial inflation of the Company’s stock price caused by the

misrepresentations and/or omissions caused to be made by the Individual Defendants, the

Company paid on average $91.55 more than the actual worth of each share between February 26,

2018 and March 25, 2018. Given this, the Company overpaid more than $91.5 million in total for

repurchases of its own stock between February 26, 2018 and March 25, 2018.

       104.    According to the Company’s Form 10-Q filed with the SEC on November 15, 2018,

between July 30, 2018 and August 26, 2018 the Individual Defendants caused the Company to

repurchase 116,000 shares of its own common stock at an average price of approximately $240.87

per share, for a total cost of approximately $27.9 million to the Company.

       105.    As a result of the artificial inflation of the Company’s stock price caused by the

misrepresentations and/or omissions caused to be made by the Individual Defendants, the

Company paid on average $96.17 more than the actual worth of each share between July 30, 2018

and August 26, 2018. Given this, the Company overpaid more than $11.1 million in total for

repurchases of its own stock between July 30, 2018 and August 26, 2018.

       106.    According to the Company’s Form 10-Q filed with the SEC on November 15, 2018,

between August 27, 2018 and September 23, 2018, the Individual Defendants caused the Company

to repurchase 567,000 shares of its own common stock at an average price of approximately

$266.07 per share, for a total cost of approximately $150.9 million to the Company.

       107.    As a result of the artificial inflation of the Company’s stock price caused by the

misrepresentations and/or omissions caused to be made by the Individual Defendants, the

Company paid on average $121.37 more than the actual worth of each share between August 27,




                                               37
  Case 1:19-cv-01795-MN Document 1 Filed 09/24/19 Page 39 of 58 PageID #: 39




2018 and September 23, 2018. Given this, the Company overpaid more than $68.8 million in total

for repurchases of its own stock between August 27, 2018 and September 23, 2018.

       108.    According to the Company’s Form 10-Q filed with the SEC on November 15, 2018,

between September 24, 2018 and October 28, 2018, the Individual Defendants caused the

Company to repurchase 82,000 shares of its own common stock at an average price of

approximately $255.41 per share, for a total cost of approximately $20.9 million to the Company.

       109.    As a result of the artificial inflation of the Company’s stock price caused by the

misrepresentations and/or omissions caused to be made by the Individual Defendants, the

Company paid on average $110.71 more than the actual worth of each share between September

24, 2018 and October 28, 2018. Given this, the Company overpaid more than $9.1 million in total

for repurchases of its own stock between September 24, 2018 and October 28, 2018.

       110.    In the aggregate, the Company overpaid by a total amount of approximately $404.3

million for repurchases of its own stock while the Individual Defendants made false and

misleading statements and omissions.

                                   DAMAGES TO NVIDIA

       111.    As a result of the Individual Defendants’ wrongful conduct, NVIDIA disseminated

false and misleading statements and omitted material information to make such statements not

false and misleading when made. The improper statements have greatly harmed NVIDIA’s

credibility. NVIDIA has been, and will continue to be, severely damaged and injured by the

Individual Defendants’ misconduct. NVIDIA has already lost, and will continue to lose, many

millions of dollars.

       112.    Furthermore, aside from ruining the Company’s reputation for honesty, integrity,

and aptitude, the Individual Defendants have exposed the Company to very expensive legal costs

to defend, investigate, and pay judgment or settlement in the Securities Class Action.


                                                38
  Case 1:19-cv-01795-MN Document 1 Filed 09/24/19 Page 40 of 58 PageID #: 40




        113.    Further losses include, but are not limited to, approximately $404.3 million that the

Company overpaid, at the direction of the Individual Defendants, for the Company’s repurchases

of its own stock at artificially inflated prices.

        114.    Moreover, these actions have irreparably damaged NVIDIA’s corporate image and

goodwill. For at least the foreseeable future, NVIDIA will suffer from what is known as the “liar’s

discount,” a term applied to the stocks of companies who have been implicated in illegal behavior

and have misled the investing public, such that NVIDIA’s ability to raise equity capital or debt on

favorable terms in the future is now impaired.

               PLAINTIFF’S DEMAND AND DERIVATIVE ALLEGATIONS

        115.    Plaintiff incorporates by reference and realleges each and every allegation set forth

above, as though fully set forth herein.

        116.    Plaintiff brings this action derivatively in the right and for the benefit of the

Company to redress the Individual Defendants’ breaches of fiduciary duties.

        117.    Plaintiff is an owner of NVIDIA common stock and was an owner of NVIDIA

common stock at all times relevant hereto.

        118.    Plaintiff will adequately and fairly represent the interests of the Company and its

stockholders in enforcing and prosecuting its rights.

        119.    As a result of the facts set forth herein, Plaintiff has not made any demand on the

NVIDIA Board to institute this action against the Individual Defendants. Such a demand would

be a futile and useless act because the Board is incapable of making an independent and

disinterested decision to institute and vigorously prosecute this action.

        120.    At the time this action was commenced, the Board consisted of the following eleven

Individual Defendants: defendants Huang, Burgess, Coxe, Drell, Gaither, Hudson, Jones,

McCaffery, Perry, Seawell, and Stevens (collectively, the “Director Defendants”). Plaintiff needs


                                                    39
  Case 1:19-cv-01795-MN Document 1 Filed 09/24/19 Page 41 of 58 PageID #: 41




only to allege demand futility as to six of the eleven Directors Defendants that were on the Board

at the time that the action was commenced.

         DEMAND IS FUTILE AS TO ALL DIRECTOR DEFENDANTS BECAUSE THEY ALL
                    FACE A SUBSTANTIAL LIKELIHOOD OF LIABILITY

       121.    The Director Defendants face a substantial likelihood of liability for their individual

misconduct.    The Director Defendants were directors throughout the time of the false and

misleading statements referenced above, and as such had a fiduciary duty to ensure that the

Company’s SEC filings, press releases, and other public statements and presentations concerning

its business, operations, prospects, internal controls, and financial statements were accurate.

       122.    Moreover, the Director Defendants owed a duty to, in good faith and with due

diligence, exercise reasonable inquiry, oversight, and supervision to ensure that the Company’s

internal controls were sufficiently robust and effective (and/or were being implemented

effectively), and to ensure that the Board’s duties were being discharged in good faith and with

the required diligence and due care. Instead, the Director Defendants knowingly and/or with

reckless disregard reviewed, authorized and/or caused the publication of the materially false and

misleading statements discussed above that caused the Company’s stock to trade at artificially

inflated prices and misrepresented the financial health of NVIDIA.

       123.    The Director Defendants’ making or authorization of these false and misleading

statements, failure to timely correct such statements, failure to take necessary and appropriate steps

to ensure that the Company’s internal controls were sufficiently robust and effective (and/or were

being implemented effectively), and failure to take necessary and appropriate steps to ensure that

the Board’s duties were being discharged in good faith and with the required diligence constitute

breaches of fiduciary duties and have resulted in the Director Defendants facing a substantial

likelihood of liability. If the Director Defendants were to bring a suit on behalf of NVIDIA to



                                                 40
 Case 1:19-cv-01795-MN Document 1 Filed 09/24/19 Page 42 of 58 PageID #: 42




recover damages sustained as a result of this misconduct, they would expose themselves to

significant liability. This is something they will not do. For this reason, demand is futile and

therefore excused.

DEMAND IS EXCUSED AS TO DEFENDANTS HUANG, COXE, DRELL, GAITHER, HUDSON, JONES,
PERRY, SEAWALL AND STEVENS BECAUSE THEY FINANCIALLY BENEFITED FROM THE FALSE
          AND MISLEADING STATEMENTS AND, THUS, ARE NOT DISINTERESTED

       124.    As noted above, Huang, Coxe, Drell, Gaither, Hudson, Jones, Perry, Seawell and

Stevens personally benefited from the materially false and misleading statements made by the

Individual Defendants by having an opportunity to sell shares of NVIDIA stock at artificially

inflated prices, a benefit not shared by NVIDIA’s public stockholders. Accordingly, demand is

futile as to Huang, Coxe, Drell, Gaither, Hudson, Jones, Perry, Seawell and Stevens.

   DEMAND IS EXCUSED AS TO DEFENDANTS HUDSON, MCCAFFREY, PERRY AND STEVENS
            BECAUSE AS MEMBERS OF THE AUDIT COMMITTEE THEY FACE A
                      SUBSTANTIAL LIKELIHOOD OF LIABILITY

       125.    As members of the Audit Committee during the Relevant Period, defendants

Hudson, McCaffrey, Perry and Stevens participated in and knowingly approved NVIDIA’s filing

of false financial statements and allowed the Individual Defendants to repeatedly make other false

and misleading statements to the investing public. More specifically, as members of the Audit

Committee, Hudson, McCaffrey, Perry and Stevens were obligated to oversee and monitor (a) the

integrity of the Company’s financial statements, and (b) the Company’s compliance with legal and

regulatory requirements. Instead, Hudson, McCaffrey, Perry and Stevens, as members of the Audit

Committee, failed to ensure the integrity of the Company’s financial statements and financial

reporting process, the Company’s systems of internal accounting and financial controls and

compliance with legal and regulatory requirements, as required by the Charter. For this reason,

demand is futile as to Hudson, McCaffrey, Perry and Stevens.




                                               41
 Case 1:19-cv-01795-MN Document 1 Filed 09/24/19 Page 43 of 58 PageID #: 43




        MANY BOARD MEMBERS ARE NOT INDEPENDENT OF EACH OTHER BECAUSE OF
         LONGSTANDING PERSONAL, FINANCIAL, OR PROFESSIONAL CONNECTIONS

        126.   Among others, at least Defendants Burgess, Coxe, Drell, Gaither, Huang,

McCaffery, and Seawell are not independent of each other because of longstanding personal,

financial, or professional connections that render them unable to exercise independent judgment.

        127.   Defendants Coxe and Gaither have long served as managing directors of Sutter Hill

Ventures, a technology-focused investment firm. Defendant Burgess has worked alongside a

prominent Sutter Hill Ventures partner.

        128.   Sutter Hill Ventures has donated substantial sums of money to Stanford University,

where Defendant Drell is currently Provost and has served on the faculty since 2002.

        129.   Defendant Huang has donated substantial sums of money to Stanford University,

including a $30 million gift to Stanford’s engineering school.

        130.   Defendants Gaither, McCaffery, and Seawell have also served on various boards

and have led various institutions at Stanford University.

        131.   As a result of these deep ties, these Defendants are not independent of one other

and, therefore, are incapable of considering a demand on an impartial basis.

           ADDITIONAL REASONS THAT DEMAND IS FUTILE ON DEFENDANT HUANG

        132.   Additional reasons that demand is futile on Defendant Huang follow. Defendant

Huang is the co-founder of the Company, has served as the Company’s President and CEO since

its inception, and is a member of the Board. NVIDIA admits that Defendant Huang is a non-

independent member of the Board. The Company provides Huang with his primary occupation

and substantial compensation, including $12,993,532 during the fiscal year ended January 28,

2018.




                                                42
  Case 1:19-cv-01795-MN Document 1 Filed 09/24/19 Page 44 of 58 PageID #: 44




        133.     Defendant Huang conducted minimal, if any, oversight of the Company’s

engagement in the Company’s scheme to make false and misleading statements, consciously

disregarded his duties to monitor such controls over reporting and engagement in the scheme as

well as his duties to protect corporate assets. Defendant Huang signed, and therefore personally

made false and misleading statements in, the 2018 10-K. Defendant Huang’s insider sale before

the fraud was exposed, yielding at least $18.2 million in proceeds, demonstrates his motive in

facilitating and participating in the fraud.

        134.     Defendant Huang is also incapable of considering a demand to commence and

vigorously prosecute this action because he faces additional substantial likelihood of liability as

he is a named defendant in the Securities Class Action.

           ADDITIONAL REASONS THAT DEMAND IS FUTILE ON DEFENDANT BURGESS

        135.     Defendant Burgess has received substantial compensation from the Company,

including $359,066 during the 2018 fiscal year and $312,977 during the 2019 fiscal year.

Defendant Burgess conducted minimal, if any, oversight of the Company’s engagement in the

Company scheme to make false and misleading statements, consciously disregarded his duties to

monitor such controls over reporting and engagement in the scheme as well as his duties to protect

corporate assets. Finally, Defendant Burgess signed, and therefore personally made false and

misleading statements in, the 2018 10-K.

               ADDITIONAL REASONS THAT DEMAND IS FUTILE ON DEFENDANT COXE

        136.     Defendant Coxe has received substantial compensation from the Company,

including $359,066 during the 2018 fiscal year and $312,977 during the 2019 fiscal year.

Defendant Coxe conducted minimal, if any, oversight of the Company’s engagement in the

Company scheme to make false and misleading statements, consciously disregarded his duties to

monitor such controls over reporting and engagement in the scheme as well as his duties to protect


                                                43
 Case 1:19-cv-01795-MN Document 1 Filed 09/24/19 Page 45 of 58 PageID #: 45




corporate assets. Defendant Coxe signed, and therefore personally made false and misleading

statements in, the 2018 10-K.

           ADDITIONAL REASONS THAT DEMAND IS FUTILE ON DEFENDANT DRELL

       137.    Defendant Drell has received substantial compensation from the Company,

including $359,066 during the 2018 fiscal year and $312,977 during the 2019 fiscal year.

Defendant Drell conducted minimal, if any, oversight of the Company’s engagement in the

Company scheme to make false and misleading statements, consciously disregarded her duties to

monitor such controls over reporting and engagement in the scheme as well as her duties to protect

corporate assets. Defendant Drell signed, and therefore personally made false and misleading

statements in, the 2018 10-K.

          ADDITIONAL REASONS THAT DEMAND IS FUTILE ON DEFENDANT GAITHER

       138.    Defendant Gaither has received substantial compensation from the Company,

including $359,066 during the 2018 fiscal year and $312,977 during the 2019 fiscal year.

Defendant Gaither conducted minimal, if any, oversight of the Company’s engagement in the

Company scheme to make false and misleading statements, consciously disregarded his duties to

monitor such controls over reporting and engagement in the scheme as well as his duties to protect

corporate assets. Defendant Gaither signed, and therefore personally made false and misleading

statements in, the 2018 10-K.

           ADDITIONAL REASONS THAT DEMAND IS FUTILE ON DEFENDANT HUDSON

       139.    Defendant Hudson has received substantial compensation from the Company,

including $359,066 during the 2018 fiscal year and $312,977 during the 2019 fiscal year.

Defendant Hudson conducted minimal, if any, oversight of the Company’s engagement in the

Company scheme to make false and misleading statements, consciously disregarded her duties to

monitor such controls over reporting and engagement in the scheme as well as her duties to protect


                                               44
 Case 1:19-cv-01795-MN Document 1 Filed 09/24/19 Page 46 of 58 PageID #: 46




corporate assets. Defendant Hudson signed, and therefore personally made false and misleading

statements in, the 2018 10-K.

           ADDITIONAL REASONS THAT DEMAND IS FUTILE ON DEFENDANT JONES

       140.    Defendant Jones has received substantial compensation from the Company,

including $359,066 during the 2018 fiscal year and $312,977 during the 2019 fiscal year.

Defendant Jones conducted minimal, if any, oversight of the Company’s engagement in the

Company scheme to make false and misleading statements, consciously disregarded his duties to

monitor such controls over reporting and engagement in the scheme as well as his duties to protect

corporate assets. Defendant Jones signed, and therefore personally made false and misleading

statements in, the 2018 10-K.


        ADDITIONAL REASONS THAT DEMAND IS FUTILE ON DEFENDANT MCCAFFREY

       141.    Defendant McCaffery has received substantial compensation from the Company,

including $359,066 during the 2018 fiscal year and $312,977 during the 2019 fiscal year.

Defendant McCaffery conducted minimal, if any, oversight of the Company’s engagement in the

Company scheme to make false and misleading statements, consciously disregarded his duties to

monitor such controls over reporting and engagement in the scheme as well as his duties to protect

corporate assets.   Defendant McCaffery signed, and therefore personally made false and

misleading statements in, the 2018 10-K.

           ADDITIONAL REASONS THAT DEMAND IS FUTILE ON DEFENDANT PERRY

       142.    Defendant Perry has received substantial compensation from the Company,

including $359,066 during the 2018 fiscal year and $312,977 during the 2019 fiscal year.

Defendant Perry conducted minimal, if any, oversight of the Company’s engagement in the

Company scheme to make false and misleading statements, consciously disregarded his duties to



                                               45
 Case 1:19-cv-01795-MN Document 1 Filed 09/24/19 Page 47 of 58 PageID #: 47




monitor such controls over reporting and engagement in the scheme as well as his duties to protect

corporate assets. Defendant Perry signed, and therefore personally made false and misleading

statements in, the 2018 10-K.

          ADDITIONAL REASONS THAT DEMAND IS FUTILE ON DEFENDANT SEAWELL

       143.    Defendant Seawell has received substantial compensation from the Company,

including $359,066 during the 2018 fiscal year and $312,977 during the 2019 fiscal year.

Defendant Seawell conducted minimal, if any, oversight of the Company’s engagement in the

Company scheme to make false and misleading statements, consciously disregarded his duties to

monitor such controls over reporting and engagement in the scheme as well as his duties to protect

corporate assets. Defendant Seawell signed, and therefore personally made false and misleading

statements in, the 2018 10-K.

          ADDITIONAL REASONS THAT DEMAND IS FUTILE ON DEFENDANT STEVENS

       144.    Defendant Stevens has received substantial compensation from the Company,

including $359,066 during the 2018 fiscal year and $312,977 during the 2019 fiscal year.

Defendant Stevens conducted minimal, if any, oversight of the Company’s engagement in the

Company scheme to make false and misleading statements, consciously disregarded his duties to

monitor such controls over reporting and engagement in the scheme as well as his duties to protect

corporate assets. Defendant Stevens signed, and therefore personally made false and misleading

statements in, the 2018 10-K.




                                               46
  Case 1:19-cv-01795-MN Document 1 Filed 09/24/19 Page 48 of 58 PageID #: 48




                                       CAUSES OF ACTION

                                           FIRST CLAIM

                AGAINST ALL THE DIRECTOR DEFENDANTS FOR VIOLATION OF
                         SECTION 14(A) OF THE EXCHANGE ACT

       145.    Plaintiff incorporates by reference and realleges each and every allegation set forth

above, as though fully set forth herein.

       146.    For purposes of this claim, Plaintiff expressly excludes and disclaims any allegation

that could be construed as alleging or sounding in fraud or intentional or reckless misconduct. This

claim is based solely on negligence.

       147.    SEC Rule 14a-9 (17 C.F.R. § 240.14a-9), promulgated under Section 14(a) of the

Exchange Act, provides:

       No solicitation subject to this regulation shall be made by means of any proxy
       statement form of proxy, notice of meeting or other communication, written or oral,
       containing any statement which, at the time and in the light of the circumstances
       under which it is made, is false or misleading with respect to any material fact, or
       which omits to state any material fact necessary in order to make the statements
       therein not false or misleading or necessary to correct any statement in any earlier
       communication with respect to the solicitation of a proxy for the same meeting or
       subject matter which has become false or misleading.

       148.    The 2018 Proxy Statement contained misstatements of material facts and omitted

material facts required to be stated in order to make the statements contained therein not

misleading.

       149.    Defendants Huang, Burgess, Coxe, Drell, Gaither, Hudson, Jones, McCaffery,

Perry, Seawell, and Stevens are named in this count, jointly and severally, solicited and/or

permitted use of their names in solicitations contained in the 2018 Proxy Statement.

       150.     NVIDIA, at the direction of Defendants Huang, Burgess, Coxe, Drell, Gaither,

Hudson, Jones, McCaffery, Perry, Seawell, and Stevens issued the 2018 Proxy Statement.




                                                47
  Case 1:19-cv-01795-MN Document 1 Filed 09/24/19 Page 49 of 58 PageID #: 49




       151.    The 2018 Proxy Statement misstated or failed to disclose that: (1) the Individual

Defendants were operating in violation of the Company’s Code of Conduct and Financial Team

Code; (2) NVIDIA’s GPU sales growth was significantly affected by the demand for GPUs for

use in cryptocurrency related activities; (3) the Company had not mastered its inventory channel;

(4) the Company was unable to adapt to the volatility of the cryptocurrency market; (5) while the

price of cryptocurrencies fell, the Company continued to inject mid-range GPUs into the inventory

channel, disguising stagnating cryptomining-related growth; (6) the increased supply of midrange

GPUs to the inventory channel would foreseeably lead to 3 months of oversupply in the channel;

(7) the Company failed to maintain internal controls; and (8) that, as a result of the foregoing, the

Individual Defendants’ statements about NVIDIA’s business, operations, and prospects were

materially false and/or misleading and/or lacked a reasonable basis.

       152.    In the exercise of reasonable care, Defendants Huang, Burgess, Coxe, Drell,

Gaither, Hudson, Jones, McCaffery, Perry, Seawell, and Stevens should have known that by

misrepresenting or failing to disclose the foregoing material facts, the statements contained in the

2018 Proxy Statement were materially false and misleading.

       153.    Defendants Huang, Burgess, Coxe, Drell, Gaither, Hudson, Jones, McCaffery,

Perry, Seawell, and Stevens misled or deceived NVIDIA’s stockholders by making misleading

statements that were an essential link in the matters set forth in the 2018 Proxy Statement for which

stockholder approval was sought.

       154.    The misleading information contained in the 2018 Proxy Statement was material to

NVIDIA’s stockholders in determining whether or not to approve the matters set forth in the 2018

Proxy Statement for which stockholder approval was sought.




                                                 48
  Case 1:19-cv-01795-MN Document 1 Filed 09/24/19 Page 50 of 58 PageID #: 50




       155.    Because of the false and misleading statements in the 2018 Proxy Statement,

NVIDIA’s shareholders voted to approve the matters set forth in the 2018 Proxy Statement for

which stockholder approval was sought.

       156.    This claim is brought within the applicable statute of limitations.

       157.    Plaintiff, on behalf of NVIDIA, thereby seek relief for damages inflicted upon the

Company as a result of the false and misleading statements in the 2018 Proxy Statement.

                                           SECOND CLAIM

                AGAINST ALL THE INDIVIDUAL DEFENDANTS FOR VIOLATION OF
                  SECTION 10(B) AND RULE 10B-5 OF THE EXCHANGE ACT

       158.    Plaintiff incorporates by reference and realleges all preceding and subsequent

paragraphs as if fully set forth herein.

       159.    During the Relevant Period, in connection with NVIDIA’s repurchases of NVIDIA

shares, the Individual Defendants disseminated or approved false or misleading statements about

NVIDIA, which they knew or recklessly disregarded were false or misleading and were intended

to deceive, manipulate, or defraud. Those false or misleading statements and the Individual

Defendants’ course of conduct were designed to artificially inflate the price of the Company’s

common stock.

       160.    At the same time that the price of the Company’s common stock was inflated due

to the false or misleading statements made by the Individual Defendants, the Individual Defendants

caused the Company to repurchase millions of shares of its own common stock at prices that were

artificially inflated due to the Individual Defendants’ false or misleading statements.       The

Individual Defendants engaged in a scheme to defraud NVIDIA by causing the Company to

purchase over $1.1 billion in shares of NVIDIA stock at artificially inflated prices.




                                                49
  Case 1:19-cv-01795-MN Document 1 Filed 09/24/19 Page 51 of 58 PageID #: 51




          161.   The Individual Defendants violated Section 10(b) of the Exchange Act and SEC

Rule 10b-5 in that they (a) employed devices, schemes, and artifices to defraud; (b) made untrue

statements of material facts or omitted to state material facts necessary in order to make the

statements made, in light of the circumstances under which they were made, not misleading; and/or

(c) engaged in acts, practices, and a course of business that operated as a fraud or deceit upon

NVIDIA in connection with the Company’s purchases of NVIDIA stock during the Relevant

Period.

          162.   The Individual Defendants, individually and in concert, directly and indirectly, by

the use of means or instrumentalities of interstate commerce or of the mails, engaged and

participated in a continuous course of conduct that operated as a fraud and deceit upon the

Company; made various false or misleading statements of material facts and omitted to state

material facts necessary in order to make the statements made, in light of the circumstances under

which they were made, not misleading; made the above statements intentionally or with a severely

reckless disregard for the truth; and employed devices and artifices to defraud in connection with

the purchase and sale of NVIDIA stock, which were intended to, and did, (a) deceive NVIDIA.

Throughout the Relevant Period, the Individual Defendants were in possession of material, adverse

non-public information regarding the Company’s reliance on the cryptocurrency market.

          163.   The Individual Defendants were among the senior management and the directors

of the Company, and were therefore directly responsible for, and are liable for, all materially false

or misleading statements made during the Relevant Period, as alleged above.

          164.   As described above, the Individual Defendants acted with scienter throughout the

Relevant Period, in that they acted either with intent to deceive, manipulate, or defraud, or with

severe recklessness. The misstatements and omissions of material facts set forth in this Complaint




                                                 50
  Case 1:19-cv-01795-MN Document 1 Filed 09/24/19 Page 52 of 58 PageID #: 52




were either known to the Individual Defendants or were so obvious that the Individual Defendants

should have been aware of them. Throughout the Relevant Period, the Individual Defendants also

had a duty to disclose new information that came to their attention and rendered their prior

statements to the market materially false or misleading.

       165.    The Individual Defendants’ false or misleading statements and omissions were

made in connection with the purchase or sale of the Company’s stock.

       166.    As a result of the Individual Defendants’ misconduct, NVIDIA has and will suffer

damages in that it paid artificially inflated prices for NVIDIA common stock purchased as part of

the repurchase program and suffered losses when the previously undisclosed facts relating to the

excess channel inventory of GPUs were disclosed in November 2018. NVIDIA would not have

purchased these securities at the prices it paid, or at all, but for the artificial inflation in the

Company’s stock price caused by the Individual Defendants’ false or misleading statements.

       167.    As a direct and proximate result of the Individual Defendants’ wrongful conduct,

the Company suffered damages in connection with its purchases of NVIDIA stock during the

Relevant Period. By reason of such conduct, the Individual Defendants are liable to the Company

pursuant to Section 10(b) of the Exchange Act and SEC Rule 10b-5.

       168.    Plaintiff brought this claim within two years of his discovery of the facts

constituting the violation and within five years of the violation.

                                           THIRD CLAIM

              AGAINST ALL THE INSIDER SELLING DEFENDANTS FOR VIOLATION OF
                           SECTION 20(a) OF THE EXCHANGE ACT

       169.    Plaintiff incorporates by reference and realleges all preceding and subsequent

paragraphs as if fully set forth herein.




                                                 51
  Case 1:19-cv-01795-MN Document 1 Filed 09/24/19 Page 53 of 58 PageID #: 53




       170.    The Insider Selling Defendants, by reason of their relationship with the Company

as officers and directors of the Company, had access, directly or indirectly, to material information

about the Company not available to the public.

       171.    The Insider Selling Defendants knowingly traded on this material, non-public

information about the Company.

       172.    The Insider Selling Defendants sold NVIDIA securities with actual knowledge that

the value of these securities was inflated as a result of the Individual Defendants’ false and

misleading statements and other fraudulent activities detailed in this Complaint.

       173.    As part of NVIDIA’s publicly disclosed share repurchase program, the Company

purchased approximately 4.8 million shares of its common stock throughout the Relevant Period.

NVIDIA was a contemporaneous purchaser of NVIDIA’s securities, pursuant to Section 20A of

the Exchange Act, when the Insider Selling Defendants sold NVIDIA securities, as set forth in the

charts in ¶¶ 22, 24, 27, 29, 31, 33, 35, 38, 40, 42 above.

       174.    As a contemporaneous purchaser, NVIDIA was damaged by the actions of the

Insider Selling Defendants, as alleged in this Complaint, in that (i) in reliance on the integrity of

the market, the Company paid artificially inflated prices as a result of the violations of Section

10(b) of the Exchange Act and SEC Rule 10b-5; and (ii) the Company would not have purchased

the securities at the prices it paid, or at all, had it been aware that the market prices had been

artificially inflated by Individual Defendants’ false or misleading statements. At the time of the

purchase of the securities by the Company, the fair and true market value of the securities was

substantially less than the price paid by the Company.




                                                 52
  Case 1:19-cv-01795-MN Document 1 Filed 09/24/19 Page 54 of 58 PageID #: 54




                                           FOURTH CLAIM

                        AGAINST ALL THE INDIVIDUAL DEFENDANTS FOR
                                BREACH OF FIDUCIARY DUTY

       175.    Plaintiff incorporates by reference and realleges all preceding and subsequent

paragraphs as if fully set forth herein.

       176.    The Individual Defendants owed and owe NVIDIA fiduciary obligations. By

reason of their fiduciary relationships, the Individual Defendants owed and owe NVIDIA the

highest obligation of good faith, fair dealing, loyalty and due care.

       177.    Each of the Individual Defendants violated and breached their fiduciary duties of

care, loyalty, reasonable inquiry, oversight, good faith and supervision.

       178.    The Individual Defendants had actual or constructive knowledge that they had

caused the Company to issue false and misleading statements that improperly misrepresented the

financial condition and business prospects of the Company, as alleged herein. These actions could

not have been a good faith exercise of prudent business judgment to protect and promote the

Company’s corporate interests.

       179.    As a direct and proximate result of the Individual Defendants’ failure to perform

their fiduciary obligations, NVIDIA has sustained significant and actual damages. As a result of

the misconduct alleged herein, the Individual Defendants are liable to the Company.

       180.    Plaintiff, on behalf of NVIDIA, has no adequate remedy at law.

                                           FIFTH CLAIM

                        AGAINST ALL THE INDIVIDUAL DEFENDANTS FOR
                                   UNJUST ENRICHMENT

       181.    Plaintiff incorporates by reference and realleges all preceding and subsequent

paragraphs as if fully set forth herein.




                                                 53
  Case 1:19-cv-01795-MN Document 1 Filed 09/24/19 Page 55 of 58 PageID #: 55




       182.    By their wrongful acts and omissions, the Individual Defendants were unjustly

enriched at the expense of and to the detriment of NVIDIA in the form of salaries, bonuses, and

other forms of compensation.

                                         SIXTH CLAIM
 AGAINST DEFENDANTS HUANG, COXE, DRELL, GAITHER, HUDSON, JONES, PERRY, SEAWELL
      AND STEVENS FOR INSIDER SELLING AND MISAPPROPRIATION OF INFORMATION

       183.    Plaintiff incorporates by reference and realleges each and every allegation

contained above, as though fully set forth herein.

       184.    At the time each of the Insider Selling Defendants sold his or her NVIDIA stock,

he or she knew the material, non-public information described above, and sold NVIDIA stock on

the basis of such information.

       185.    The information described above was proprietary, non-public information

concerning the Company’s business operations, financial condition, and growth prospects. It was

a proprietary asset belonging to the Company, which each of the Insider Selling Defendants

misappropriated to his or her own benefit when he or she sold personal holdings in NVIDIA stock.

Each of the Insider Selling Defendants knew that this information was not intended to be available

to the public. Had such information been generally available to the public, it would have

significantly reduced the market price of NVIDIA stock.

       186.    The Insider Selling Defendants’ sale of stock while in possession and control of

this material, adverse, non-public information was a breach of his or her fiduciary duties of loyalty

and good faith. Each of the Insider Selling Defendants is therefore liable to NVIDIA for insider

trading.

       187.    Since the use of the Company’s proprietary information for personal gain

constituted a breach of the fiduciary duties of the Insider Selling Defendants, the Company is



                                                 54
  Case 1:19-cv-01795-MN Document 1 Filed 09/24/19 Page 56 of 58 PageID #: 56




entitled to the imposition of a constructive trust on any profits such Insider Selling Defendants

obtained thereby.

          188.   Plaintiff, on behalf of NVIDIA, has no adequate remedy at law.

                                           SEVENTH CLAIM

                         AGAINST ALL THE INDIVIDUAL DEFENDANTS FOR
                                WASTE OF CORPORATE ASSETS

          189.   Plaintiff incorporates by reference and realleges all preceding and subsequent

paragraphs as if fully set forth herein.

          190.   As noted above, the Individual Defendants caused the Company to repurchase

shares of its own common stock at artificially inflated prices, thereby wasting the Company’s

assets.

          191.   As a result of this waste of corporate assets, the Company has been damaged and

the Individual Defendants are each liable to the Company.

                                     PRAYER FOR RELIEF

WHEREFORE, Plaintiff demands judgment as follows:

          A.     Declaring that Plaintiff may maintain this derivative action on behalf of NVIDIA

and that Plaintiff is a proper and adequate representative of the Company;

          B.     Awarding the amount of damages sustained by the Company as a result of the

Individual Defendants’ breaches of fiduciary duties;

          C.     Ordering defendants Huang, Kress, Coxe, Drell, Gaither, Hudson, Jones, Perry,

Seawell, and Stevens, to disgorge the profits obtained as a result of their sale of NVIDIA stock

while in possession of insider information as described herein;




                                                55
  Case 1:19-cv-01795-MN Document 1 Filed 09/24/19 Page 57 of 58 PageID #: 57




       D.      Granting appropriate equitable relief to remedy Individual Defendants’ breaches of

fiduciary duties, including, but not limited to the institution of appropriate corporate governance

measures;

       E.      Awarding to Plaintiff the costs and disbursements of the action, including

reasonable attorneys’ fees, accountants’ and experts’ fees and costs and expenses; and

       F.      Granting such other and further relief as the Court deems just and proper.

                                           JURY DEMAND

Plaintiff hereby demand a trial by jury.




                                                56
Case 1:19-cv-01795-MN Document 1 Filed 09/24/19 Page 58 of 58 PageID #: 58




Dated: September 24, 2019            Respectfully Submitted,

                                     COOCH AND TAYLOR, P.A.

                                     /s/ Blake A. Bennett
                                     Blake A. Bennett (#5133)
                                     The Nemours Building
                                     1007 N. Orange Street, Suite 1120
                                     Wilmington, DE 19801
                                     Telephone: (302) 984-3800
                                     Email: bbennett@coochtaylor.com
OF COUNSEL
                                     Attorney for Plaintiff
BRAGAR EAGEL & SQUIRE, P.C.
W. Scott Holleman
Marion C. Passmore
Garam Choe
Alexandra B. Raymond
885 Third Avenue, Suite 3040
New York, New York 10022
Telephone: (646) 860-9449

HYNES & HERNANDEZ, LLC
Michael J. Hynes
Ligaya T. Hernandez
101 Lindenwood Drive, Suite 225
Malvern, Pennsylvania 19355
Telephone: (484) 875-3116

Attorneys for Plaintiff




                                    57
